


Exhibit 10.3

 

BALTIMORE, MARYLAND

 

COMMERCIAL LEASE

 

by and between

 

THE CAN COMPANY, LLC,

a Maryland limited liability company

 

(Landlord)

 

and

 

MILLENNIAL MEDIA, INC.

 

(Tenant)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1

DEFINITIONS

1

 

 

 

ARTICLE 2

PREMISES; MEASUREMENT

6

 

 

 

ARTICLE 3

TERM

6

 

 

 

ARTICLE 4

RENT; SECURITY DEPOSIT

10

 

 

 

ARTICLE 5

TAXES

14

 

 

 

ARTICLE 6

USE OF PREMISES

15

 

 

 

ARTICLE 7

INSURANCE AND INDEMNIFICATION

19

 

 

 

ARTICLE 8

SERVICES AND UTILITIES

22

 

 

 

ARTICLE 9

REPAIRS AND MAINTENANCE

24

 

 

 

ARTICLE 10

IMPROVEMENTS

25

 

 

 

ARTICLE 11

LANDLORD’S RIGHT OF ENTRY

30

 

 

 

ARTICLE 12

DAMAGE OR DESTRUCTION

30

 

 

 

ARTICLE 13

CONDEMNATION

31

 

 

 

ARTICLE 14

ASSIGNMENT AND SUBLETTING

32

 

 

 

ARTICLE 15

RULES AND REGULATIONS

34

 

 

 

ARTICLE 16

SUBORDINATION AND ATTORNMENT

34

 

 

 

ARTICLE 17

DEFAULTS AND REMEDIES

35

 

 

 

ARTICLE 18

ESTOPPEL CERTIFICATE

37

 

 

 

ARTICLE 19

QUIET ENJOYMENT

38

 

 

 

ARTICLE 20

NOTICES

38

 

 

 

ARTICLE 21

GENERAL

39

 

 

 

ARTICLE 22

AUTHORIZATION

42

 

 

 

ARTICLE 23

COMMERCIAL PURPOSE

42

 

 

 

ARTICLE 24

WAVIER OF RIGHT TO REDEEM INTEREST

42

 

 

 

ARTICLE 25

WAIVER OF JURY TRIAL

43

 

EXHIBITS

 

A.                                    Plan showing Project and Building

B.                                    Drawing showing approximate location of
Premises

C.                                    Landlord’s Work

D.                                    Current Rules and Regulations

E.                                     Construction of Improvements Work Letter

F.                                      Sign Criteria

 

i

--------------------------------------------------------------------------------


 

G.                                    Applicable Exclusive Provisions

H.                                   Field House Equipment List

I.                                        Parking

J.                                        Location of Tenant’s Signage

 

ii

--------------------------------------------------------------------------------


 

COMMERCIAL LEASE

 

THIS COMMERCIAL LEASE (the “Lease”) is made on this 1st day of January, 2014
(the “Effective Date”), by and between THE CAN COMPANY, LLC, a Maryland limited
liability company and Can Company Tenant, LLC, a Maryland limited liability
company (collectively, the “Landlord”), and MILLENNIAL MEDIA, INC., a Delaware
corporation (the “Tenant”).

 

IN CONSIDERATION of the agreements and covenants hereinafter set forth, Landlord
and Tenant mutually agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

1.1          As used herein, the following terms shall have the following
meanings:

 

“Base Rent” has the meaning given it in subsection 4.1.

 

“Building” means collectively the buildings used for retail purposes, office
purposes, and related accessory uses in the development known as The Can Company
and located on Boston Street, in Baltimore, Maryland.  The Building, currently
contains approximately 200,300 rentable square feet, subject to adjustment from
time to time, and is more particularly shown on Exhibit “A”. The names of
individual buildings are identified on Exhibit “A”.

 

“Building Service Equipment” means all apparatus, machinery, devices, fixtures,
appurtenances, equipment and personal property now or hereafter located on the
Premises and owned by the Landlord.

 

“Common Areas” means those areas and facilities of the Project which may be
designated by the Landlord from time to time as common areas (portions of which
may from time to time be relocated and/or reconfigured by the Landlord in its
sole discretion so long as reasonable access to and from the Premises is
maintained), which Common Areas include footways, sidewalks, Parking Areas,
lobbies, elevators, stairwells, corridors, restrooms, and certain exterior areas
on the Project, subject, however, to the Rules and Regulations, and excepting
therefrom any such areas so described, which are located in parts of the
Building known as the Signature Building, the Annex, the to-be-constructed Entry
Volume the Boiler House, or the Factory Building, all of which are to be treated
as part of the Tenant’s Premises as defined below.

 

“Default Rate” means an annual floating rate of interest equal to four
(4) percentage points in excess of the prime rate of interest as announced from
time to time by Bank of America, or its successor.

 

“Insurance Premiums” means the aggregate of any and all premiums paid by the
Landlord for hazard, property, casualty, liability, loss-of-rent, workers’
compensation, boiler and machinery or other insurance upon any or all of the
Project.

 

1

--------------------------------------------------------------------------------


 

“Landlord” means the Person hereinabove named as such and its successors and
assigns.

 

“Lease Year” means (a) the period commencing on the Rent Commencement Date and
terminating at 11:59 p.m. on the first anniversary of the last day of the month
in which the Rent Commencement Date occurs, and (b) each successive period of
twelve (12) calendar months thereafter during the Term.

 

“Operating Costs” means any and all costs and expenses incurred by the Landlord
for services performed by the Landlord or by others on behalf of the Landlord
with respect to the operation and maintenance of the Premises, Building, the
Project, and the Common Areas located therein and serving or allocable to the
Premises (including the Parking Areas) in a manner deemed reasonable and
appropriate by Landlord, including, without limitation, all costs and expenses
of:

 

(a)           operating, maintaining, repairing, lighting, signing, cleaning,
removing trash from, painting, striping, controlling of traffic in, controlling
of rodents in, policing and securing the Common Areas;

 

(b)           purchasing and maintaining in full force insurance for the Project
as deemed necessary in Landlord’s and Lender’s discretion;

 

(c)           operating, maintaining, repairing and replacing machinery,
furniture, accessories and equipment used in the operation and maintenance of
the Project, and the personal property taxes and other charges incurred in
connection with such machinery, furniture, accessories and equipment;

 

(d)           maintaining and repairing roofs, awnings, paving, curbs, walkways,
drainage pipes, ducts, conduits, grease traps and lighting fixtures throughout
the Common Areas;

 

(e)           interior and exterior planting, landscaping, replanting and
replacing flowers, shrubbery, trees, grass and planters;

 

(f)            providing electricity, heating, ventilation and air conditioning
to the Common Areas and HVAC service to the Building, and operating, maintaining
and repairing any equipment used in connection therewith, but excepting from
same this same category of charges which are being paid for directly by Tenant
elsewhere in this Lease;

 

(g)           water and sanitary sewer services and other services, if any,
furnished to the Common Areas for the non-exclusive use of tenants;

 

(h)           parcel pick-up, delivery and other similar services;

 

(i)            cleaning, operating, maintaining and repairing the Project;

 

(j)            accounting, audit and management fees and expenses, including a
property management fee not to exceed four percent (4%) of Landlord’s gross
rental receipts, and payroll, payroll taxes, employee benefits and related
expenses of all personnel engaged in the operation, maintenance, and management
of the Project (including the Parking Areas);

 

2

--------------------------------------------------------------------------------


 

(k)           the cost and expense of complying with all federal, state and
local laws, orders, rules, fees, directives, permits, regulations and ordinances
applicable to the Project which are now in force, or which may hereafter be in
force, as well as applicable covenants and restrictions;

 

(l)            the cost (including legal, architectural and engineering fees
incurred in connection therewith) of any improvement made to the Project during
any Operating Year either (x) in order to comply with a legal requirement or
insurance requirement, whether or not such legal requirement or insurance
requirement is valid or mandatory, (y) with the reasonable expectation by
Landlord of reducing Operating Costs (as, for example, a labor-saving
improvement) or enhancing services, or (z) in lieu of a repair; provided,
however, to the extent the cost of such improvement is required to be
capitalized under generally accepted accounting principles, such cost, plus
financing charges, shall be amortized over the useful economic life of such
improvement as reasonably estimated by Landlord, and the annual amortization
shall be deemed an Operating Cost in each of the Operating Years during which
the cost of the improvement is amortized;

 

(m)          providing janitorial and trash removal services to the Project and
Premises (to the extent not provided by Tenant as required hereunder);

 

(n)           all other costs of maintaining, repairing or replacing any or all
of the Building (including expenses of landscaping, snow, ice, water and debris
removal, outdoor lighting, and exterior signage relating to the Project);

 

(o)           the cost of all capital improvements made to the Building which
are reasonably necessary to replace equipment existing as of the Rent
Commencement Date and which are not provided for in subsections (a) through
(n) above; provided that the cost of each such capital improvement, together
with any financing charges incurred in connection therewith, shall be amortized
over the useful economic life thereof, as reasonably determined by Landlord; and

 

Notwithstanding the foregoing, the following items shall be excluded from
Operating Costs:

 

(aa)         franchise, income taxes, or excess profit imposed upon Landlord;

 

(bb)         debt service on Mortgages and any costs and expenses relating to a
refinancing or debt modification, including legal fees, title insurance
premiums, survey expenses, appraisals, environmental reports, or engineering
reports;

 

(cc)         leasing commissions, brokerage fees or legal fees incurred in
connection with the negotiation and preparation of letters, deal memos, letters
of intent, leases and related documents with respect to the leasing, assignment
or subletting of space for any occupant of the Building;

 

(dd)         the cost of tenant installations incurred in connection with
preparing space for a new tenant or refurbishing or renovating space for an
existing tenant;

 

3

--------------------------------------------------------------------------------


 

(ee)         salaries and other compensations of personnel not responsible for
the day to day management, maintenance, operation and care for the property;

 

(ff)          costs of compliance, in the Common Areas only, with the Americans
with Disabilities Act;

 

(gg)         capital costs, depreciation or amortization (except as provided in
the list of inclusions for Operating Costs under items (l) and (o) above);

 

(hh)         all costs applicable solely to any additional buildings constructed
on the Project;

 

(ii)           capital expenditures required by Landlord’s failure to comply
with Laws (hereinafter defined);

 

(jj)           costs incurred for capital improvements to reduce Operating Costs
above the amount actually saved as the result of such capital improvements
(although Landlord may include as part of Operating Costs, the amortization of
savings from any such capital improvements);

 

(kk)         income, excess profit, franchise taxes or other such taxes imposed
on or measured by the gross or net income of Landlord from the operation of the
Building;

 

(ll)           any amounts paid to any person, firm or corporation related to or
otherwise affiliated with Landlord or any general partner, officer, director or
shareholder of Landlord or any of the foregoing, to the extent the same exceeds
arm’s length competitive prices paid in Baltimore, Maryland for similar services
or goods;

 

(mm)      costs incurred to remove any hazardous materials or other toxic
material or substances from either the Building or the Premises;

 

(nn)         costs relating to maintaining Landlord’s existence, either as a
corporation, partnership, trust or other entity, such as trustee’s fees, annual
fees, partnership expenses, and legal and accounting fees (other than with
respect to Building operations);

 

(oo)         Landlord’s general corporate office overhead expenses or costs and
expenses of any management or marketing offices which are not related to the day
to day operation of the Property;

 

(pp)         costs and expenses resulting from the negligence or willful
misconduct of Landlord or its employees, contractors or agents; and

 

(qq)         attorney’s fees and other costs and expenses incurred in connection
with negotiations or disputes with present or prospective Tenants, other
occupants of the Project, or other third parties.

 

4

--------------------------------------------------------------------------------


 

“Operating Year” means each respective calendar year or part thereof during the
Term, or, at the Landlord’s option, any other 12-month period or part thereof
designated by the Landlord during the Term.

 

“Parking Areas” means those portions of the Common Areas or other areas under
Landlord’s control which from time to time are designated by the Landlord for
the parking of automobiles and other automotive vehicles while engaged in
business upon the Premises (other than while being used to make deliveries to
and from the Premises), including the parking garages located in the Project.

 

“Person” means a natural person, a trustee, a corporation, a limited liability
company, a partnership and/or any other form of legal entity.

 

“Premises” means the following certain spaces having rentable areas of the
amount of square feet (subject to measurement according to standards provided
herein) as identified below, and all, as more particularly depicted on
Exhibit “B”; provided, that if at any time hereafter any portion of the Premises
becomes no longer subject to this Lease, “Premises” shall thereafter mean so
much thereof as remains subject to this Lease.  In addition, “Premises” shall
mean, collectively and individually the (i) “Existing Premises”, which are those
portions of the Premises annotated below as being “already occupied by Tenant,”
the (ii) “Expansion Premises” which are those portions of the Premises annotated
below as being “Expansion Premises” which are to be delivered subsequent to
Lease signing and construction and/or renovation and which will, upon delivery
to the Tenant, become part of the final Premises.

 

The “Existing Premises” (which excludes approximately 15,093 square feet Tenant
occupies in the Building pursuant to an existing Sublease Agreement between
Tenant and TravelClick, Inc.) are such portions of the Premises currently
occupied by Tenant pursuant to a lease dated July 11, 2008, by and between
Landlord and Tenant, as amended.  Upon the Effective Date hereof, the terms of
such lease, including eight (8) amendments thereto, shall expire and be of no
further force and effect.  The Existing Premises already occupied by Tenant
consist of the following spaces: Annex Building, Field (also known as Boiler)
House Building, and portions of the Signature Building.

 

The “Expansion Premises” are to be delivered subsequent to Lease signing and
will upon delivery become part of the “Premises”, and consist of the following: 
the Bridge, Factory Building, Entry Volume/Field House/Annex Building and the
Lobby portion of the Signature Building.  As noted, several of the Existing
Premises will be consolidated into the Expansion Premises during construction
and/or renovation in order to create the Expansion Premises.

 

“Property” means that certain parcel of land known containing approximately 4.3
acres, more or less, together with the Building thereon.  The Property is more
particularly shown on Exhibit “A”.

 

“Project” means that certain project located in Baltimore City, Maryland known
as The Can Company more particularly shown on Exhibit “A” of which the Building
and Property is a part, which Project includes commercial and retail use.

 

5

--------------------------------------------------------------------------------


 

“Rent” means all Base Rent and all Additional Rent.

 

“Rules and Regulations” means the reasonable rules and regulations having
uniform applicability to all tenants of the Project (subject to their respective
leases) and governing their use and enjoyment of the Project; provided that such
rules and regulations shall not materially interfere with the Tenant’s use and
enjoyment of the Premises in accordance with this Lease for its uses as
permitted hereunder.  The current Rules and Regulations are attached hereto as
Exhibit “D”.

 

“Tax Year” and “Real Estate Tax Year” means the 12-month period beginning July 1
of each year or such other 12-month period (deemed for the purposes of this
Lease to have 365 days) established as a real estate tax year by the taxing
authority having lawful jurisdiction over the Property.

 

“Taxes” means the aggregate of any and all real property and other taxes,
metropolitan district charges, front-foot benefit assessments, special
assessments and other taxes or public or private assessments or charges levied
against any or all of the tax parcel containing the Premises.

 

“Tenant” means the Person hereinabove named as such and its successors and
permitted assigns hereunder.

 

“Tenant’s Proportionate Share” is used to determine the amount of certain
expenses to be borne by Tenant as provided herein.  The parties acknowledge that
the Buildings of which the Premises are a part are operated in conjunction with
one or more adjacent buildings comprising the Project as to which some, but not
all, operating expenses are shared so that different expense items may apply to
less than all of the Project.  Accordingly “proportionate share” for each type
of expense shall be equal to a fraction, the numerator of which shall be the
number of square feet of leasable floor area in the Premises, from time to time,
and the denominator of which shall be the number of square feet of leasable
floor area in that portion of the Project (whether leased or occupied or not) as
to which the expense element applies as determined by Landlord in accordance
with reasonable commercial leasing and property management practices.

 

“Tenant’s Share of Operating Costs” shall be the amount of (i) the Operating
Costs for the Operating Year in question, less the Operating Costs for the
calendar year, also known as the “Base Year” of 2014, multiplied by
(ii) Tenant’s Proportionate Share.  As noted in Section 4 below, Tenant will
only be responsible for its share of the increase in Operating Costs over a Base
Year of 2014.

 

“Tenant’s Share of Taxes” shall be the amount of (i) the Taxes for the Tax Year
in question, less the Taxes for the Base Real Estate Tax Year of 2014-2015
multiplied by (ii) Tenant’s Proportionate Share.  As noted in Section 4 below,
Tenant will only be responsible for its share of the increase in Taxes over a
Base Year of 2014-2015.

 

“Term” means the Original Term plus any exercised renewals thereof.

 

6

--------------------------------------------------------------------------------


 

ARTICLE 2

 

PREMISES; MEASUREMENT.

 

2.1          Premises.  The Landlord hereby leases to the Tenant, and the Tenant
hereby leases from the Landlord the Premises together with the right to use, in
common with others, the Common Areas.

 

2.2          Rentable Area.  The rentable area of the Premises shall be 95,911
square feet plus or minus adjustment based upon the actual rentable area of the
to-be-built “Entry Volume” relative to its current estimated rentable area of
2,586 square feet.  The actual rentable area of the to-be-constructed “Entry
Volume” shall be subject to verification by Landlord’s architect and Tenant’s
design consultant.  For the purpose of calculating Rent, Additional Rent, Tax
payments, and for any other purpose under this Lease, the square footage of the
various portions of the Premises shall be those set forth in the Rent
Commencement table in section 3.1(b), below and shall be adjusted accordingly
following Tenant’s occupancy of the various portions of the Premises.

 

2.3          TravelClick Sublease Space.  The Landlord hereby leases to the
Tenant, and the Tenant hereby leases from the Landlord, approximately 15,093
square feet of space located on the 2nd floor of the Signature Building upon the
earlier of (a) May 1, 2016 or (b) the termination of the existing TravelClick
Sublease.  From and after such date, the Premises shall be amended to include
the 15,093 square feet of space.

 

ARTICLE 3

 

TERM

 

3.1          Original Term; Occupancy Date.

 

(a)           This Lease shall be for a term (the “Original Term”) commencing as
set forth below and ending at 11:59 p.m. on the tenth (10th) anniversary of the
last day of the month in which Landlord delivers the last of the
to-be-constructed Entry Volume, and accompanying Boiler House, Annex and Bridge
Spaces (which date is hereinafter referred to as the “Termination Date”).  The
Termination Date shall be applicable to all portions of the Premises, regardless
of the date that any given portion of the Premises is delivered to Tenant.

 

(b)           (i) Pursuant to the terms of this Lease, the Tenant shall occupy
portions of the Premises in accordance with the chart set forth below
(“Occupancy Date”).

 

7

--------------------------------------------------------------------------------

 

Premises

 

Rentable
Area
(Sq. Ft.)

 

Occupancy Date:

 

Rent Commencement
Date

Factory Building

 

 

 

 

 

 

3rd Floor

 

48,652

 

Earlier of: (i) July 1st, 2014 or (ii) upon delivery.

 

Earlier of: (i) July 1st, 2014 or (ii) upon delivery.

Bridge and Landing

 

712

 

Earlier of: (i) October 1st, 2014 or (ii) upon delivery.

 

Earlier of: (i) October 1st, 2014 or (ii) upon delivery.

Subtotal

 

49,364

 

 

 

 

 

 

 

 

 

 

 

“Entry Volume” / Field House / Annex

“Entry Volume”

 

2,586

 

Earlier of: (i) October 1st, 2014 or (ii) upon delivery of the referenced
Expansion Premises.

 

Earlier of: (i) October 1st, 2014 or (ii) upon delivery of the referenced
Expansion Premises.

Field House, Signature Building Ground Floor

 

10,360

 

Earlier of: (i) October 1st, 2014 or (ii) upon delivery of the referenced
Expansion Premises.

 

Earlier of: (i) October 1st, 2014 or (ii) upon delivery of the referenced
Expansion Premises.

Annex (Existing)

 

3,415

 

Currently occupied by Tenant

 

*January 1, 2014

Subtotal

 

16,361

 

 

 

 

 

 

 

 

 

 

 

Signature Building

 

 

 

 

 

 

3rd Floor

 

15,093

 

Currently occupied by Tenant

 

January 1, 2014

4th Floor

 

15,093

 

Currently occupied by Tenant

 

January 1, 2014

Subtotal

 

30,186

 

 

 

 

 

 

 

 

 

 

 

Total Rentable Area

 

95,911

 

 

 

 

 

--------------------------------------------------------------------------------

*Subject to abatement during construction Expansion Premises.

 

(c)                                  Those spaces not yet occupied by Tenant
shall be delivered to Tenant as they become available, with delivery of said
spaces anticipated to take place across the first three quarters of 2014, and in
all events, no later than October 1st, 2014.  The parties acknowledge and agree
that any delay in removing the tenants currently occupying the Expansion Space
will result in a delay in Tenant’s occupancy of the same.

 

(d)                                 The parties acknowledge that the portion of
the Premises designated as the Field House, is improved by, and contains
fixtures within, certain assets including but not limited to electronics,
furniture, kitchen equipment, inventory and other assets which are set forth in
greater detail on Exhibit “H” (“FF&E”).  Landlord hereby grants Tenant the right
to make use of all such FF&E during the Term of the Lease, at no additional
cost; however, in the event Tenant elects to use such FF&E, said FF&E shall be
left in the Premises at the end of the Term in the same condition as when
received, normal wear and tear excepted.  If Tenant does not elect to use any of
such FF&E, Landlord shall be responsible for removing any such FF&E from the
Premises, at Landlord’s sole cost and expense.

 

8

--------------------------------------------------------------------------------


 

3.2                               Confirmation of Commencement and Termination.
After (a) the Rent Commencement Date for each portion of the Premises listed
above, and (b) the Termination Date, the Landlord shall confirm in writing by
instrument in recordable form that, respectively, such rent commencement or such
termination has occurred, setting forth therein, respectively, the Rent
Commencement Date and the Termination Date.

 

3.3                               Renewal.  Tenant shall have the option to
renew the Term of this Lease for two (2) periods of five (5) years each (the
“Renewal Term”).  Tenant shall exercise the options by providing written notice
to Landlord of its election to exercise such options no later than twelve (12)
months prior to the expiration of the then current Term; provided, however, that
Tenant’s options to renew shall be subject to the condition that no default
shall have occurred and be continuing after applicable notice and cure periods
have expired as of the date of Tenant’s exercise of such options or as of the
date of commencement of the Renewal Terms.  Tenant shall have no other right to
renew this Lease after the Renewal Terms.  Except as otherwise expressly
provided in this Lease, all terms, covenants, and conditions of this Lease shall
remain in full force and effect during the Renewal Term, except that the Rent
applicable to the Renewal Term shall be as set forth in Section 4.1(b).  If the
Tenant fails to give notice exercising the foregoing option by the date required
herein, or if at the time Tenant exercises such options or at commencement of
the Renewal Terms the Tenant is in default of any term of this Lease beyond any
applicable notice and cure period, then Tenant’s rights and options to renew
shall be automatically terminated and of no further force or effect.

 

3.4                               Surrender. The Tenant, at the expiration of
the Term or any earlier termination of this Lease, shall at its expense
(a) surrender to the Landlord possession of the Premises (including any fixtures
or other improvements which are owned by the Landlord) in as good order and
repair as on the Effective Date (ordinary wear and tear and damage by casualty
excepted) and broom clean, (b) remove therefrom all signs, goods, effects,
machinery, fixtures and equipment used in conducting the Tenant’s trade or
business which are neither part of the Building Service Equipment nor owned by
the Landlord.  In the event Tenant fails to properly remove all of its personal
property in accordance with the terms of this Section 3.4, Landlord at its
option may either (i) cause that property to be removed at the risk and expense
of Tenant (both as to loss and damage), and Tenant hereby agrees to pay all
reasonable costs and expenses incurred thereby, including sums paid to store the
property elsewhere and the cost of any repairs to the Premises caused by the
removal of the property, or (ii) upon five (5) days’ written notice to Tenant,
which the parties agree is commercially reasonable, sell at public or private
sale any or all of such property, whether exempt or not from sale under
execution or attachment (such property being deemed charged with a lien in favor
of Landlord for all sums due hereunder), with the proceeds to be applied as set
forth in this Lease, or (iii) at Landlord’s option, title for such personal
property shall pass to Landlord.  Tenant shall not vacate or abandon the
Premises at any time during the Term and discontinue the payment of Base Rent,
but if Tenant does vacate or abandon the Premises or is dispossessed by process
of law, any personal property belonging to Tenant and left on the Premises may,
at the option of the Landlord, be deemed to have been abandoned by Tenant, and
the provisions of this Section shall apply.

 

3.5                               Holding Over.  If the Tenant continues to
occupy the Premises after the expiration of the Term or any earlier termination
of this Lease without obtaining the Landlord’s

 

9

--------------------------------------------------------------------------------


 

express, written consent thereto (which consent Landlord may grant or withhold
in the exercise of its sole and absolute subjective discretion), then:

 

(a)                                 such occupancy (unless the parties hereto
otherwise agree in writing) shall be deemed to be under a month-to-month
tenancy, which shall continue until either party hereto notifies the other in
writing, at least thirty (30) days in advance that the notifying party elects to
terminate such tenancy at the end of such calendar month, in which event such
tenancy shall so terminate;

 

(b)                                 anything in this section to the contrary
notwithstanding, the Rent payable for each such monthly period shall equal the
sum of (a) one-twelfth (1/12) of that amount which is equal to 150% of the Base
Rent for the Lease Year during which such expiration of the Term or termination
of this Lease occurs, plus (b) the Additional Rent payable hereunder; and

 

(c)                                  except as provided herein, such
month-to-month tenancy shall be on the same terms and subject to the same
conditions as those set forth in this Lease.

 

3.6                               Except as otherwise provided in Section 3.3
above, Tenant shall have no other rights of renewal or extension.

 

ARTICLE 4

 

RENT; SECURITY DEPOSIT

 

As Rent for the Premises, the Tenant shall pay to the Landlord all of the
following:

 

4.1                               A.                                    Base
Rent.  An annual rent (the “Base Rent”) for the Original Term as follows:

 

Month Starting

 

Annual
Base
Rent

 

Monthly
Base
Rent

 

January 1, 2014 — June 30, 2014

 

 

 

$

63,655.00

 

July 1, 2014 — September 30, 2014

 

 

 

$

168,054.08

 

 

 

 

 

 

 

October 1, 2014 to September 30, 2015

 

$

2,469,708.25

 

$

205,809.02

 

October 1, 2015 to September 30, 2016

 

$

2,537,625.23

 

$

211,468.77

 

October 1, 2016 to September 30, 2017

 

$

2,607,409.92

 

$

217,284.84

 

October 1, 2017 to September 30, 2018

 

$

2,679,113.69

 

$

223,259.47

 

October 1, 2018 to September 30, 2019

 

$

2,752,789.32

 

$

229,399.11

 

October 1, 2019 to September 30, 2020

 

$

2,828,491.03

 

$

235,707.59

 

October 1, 2020 to September 30, 2021

 

$

2,906,274.53

 

$

242,189.54

 

October 1, 2021 to September 30, 2022

 

$

2,986,197.08

 

$

248,849.76

 

October 1, 2022 to September 30, 2023

 

$

3,068,317.50

 

$

255,693.13

 

October 1, 2023 to September 30, 2024

 

$

3,152,696.23

 

$

262,724.69

 

 

10

--------------------------------------------------------------------------------


 

B.                                    For purposes of the space currently known
as the TravelClick Sublease space, the Base Rent shall be as follows:

 

Monthly Rent Schedule per Existing TravelClick Sublease (paid
directly to TravelClick until the expiration or earlier termination of the
Sublease)

 

Month Starting

 

Monthly
Base
Rent

 

 

 

January 1, 2014

 

$

26,932.50

 

 

 

February 1, 2014 to January 31, 2015

 

27,875.14

 

 

 

February 1, 2015 to January 31, 2016

 

28,850.77

 

 

 

February 1, 2016 to April 30, 2016

 

29,860.54

 

 

 

 

Travel Click Rent Schedule upon Scheduled Sublease Expiration

 

Month Starting

 

Annual
Base
Rent

 

Monthly
Base
Rent

 

May 1, 2016 to September 30, 2016

 

 

 

$

33,277.71

 

October 1, 2016 to September 30, 2017

 

$

410,314.08

 

34,192.84

 

October 1, 2017 to September 30, 2018

 

421,597.80

 

35,133.15

 

October 1, 2018 to September 30, 2019

 

433,191.72

 

36,099.31

 

October 1, 2019 to September 30, 2020

 

445,104.48

 

37,092.04

 

October 1, 2020 to September 30, 2021

 

457,344.84

 

38,112.07

 

October 1, 2021 to September 30, 2022

 

469,921.80

 

39,160.15

 

October 1, 2022 to September 30, 2023

 

482,844.72

 

40,237.06

 

October 1, 2023 to September 30, 2024

 

496,122.96

 

41,343.58

 

 

C.                                    During the Renewal Terms (if exercised),
Base Rent shall be, in the first year of any such Renewal Term, in an amount
equal to the greater of (i) ninety five percent (95%) of the then-current Market
Rate (as defined below) or (ii) ninety percent (90%) of the Base Rent in the
year immediately preceding the first year of the Renewal Term.  For all
subsequent years of each Renewal Term, the Base Rent shall be increased annually
by two and three-quarters percent (2.75%).

 

D.                                    Any language to the contrary in this Lease
notwithstanding, Tenant shall receive rent abatement with respect to 3,415
square feet known as the Annex and the former Prudential Space which Tenant
shall be required to vacate in order to allow the new improvements to the
Premises and the Building to be made.  Said abatement shall begin one
(1) business day prior to the date Tenant vacates the entirety of said
particular portion of the Premises and shall terminate on the date said space is
re-delivered to Tenant.

 

E.                                    In connection with the 5th Addendum of
Lease executed by and between Landlord and Tenant, between December 28, 2012 and
June 30, 2013, Tenant paid an “Option Fee” of, in the aggregate, Thirty Thousand
and 00/100 Dollar ($30,000.00).  The 5th Addendum

 

11

--------------------------------------------------------------------------------


 

provided that in the event the Tenant executed a lease for more than
fifty-percent (50%) of the “Option Space” (as that term was defined in said 5th
Addendum) that Tenant would receive a credit against the Base Rent for said
Option Fee (“Rent Credit”).  This Lease fulfills the requirements of said 5th
Addendum to allow said Rent Credit. Accordingly, at Rent Commencement for any
portion of the Premises under this Lease, Tenant shall receive a Rent Credit
equal to the first Thirty Thousand and 00/100 Dollar ($30,000.00) of Base Rent
due hereunder.

 

F.                                     In addition, Landlord hereby agrees to
provide Tenant with a rent credit in the amount of $ $39,224.98, to be applied
at Tenant’s option, against the payment of Base Rent at any time prior to
September 30, 2014.

 

G.                                   In the event Landlord pays the Additional
Allowance to Tenant (as set forth in paragraph 15 of the Construction of
Improvements Work Letter (“Work Letter”), Exhibit “E” attached hereto and
incorporated herein), Tenant’s Base Rent shall be increased by the amount
determined by the amortization of the Additional Allowance, over the length of
this Lease at an annual interest rate equal to 8.0%.

 

H.                                   (a)  The “Market Rate” shall be the
prevailing market rate of rent and all charges for comparable space in the
Baltimore, Maryland market at the end of the Term as increased in accordance
with market rate annual escalations. If Tenant exercises its option to renew
hereunder, Tenant and Landlord shall make a good faith effort to agree on the
Market Rate on or before a date (the “Outside Negotiation Date”) which is no
later than ten (10) months prior to the expiration of the then current Term, and
prior to implementing the procedures set forth below if the parties are unable
to agree. If Landlord and Tenant are unable to agree upon the Market Rate by the
Outside Negotiation Date, then Landlord and Tenant shall determine the Market
Rate in accordance with the appraisal procedure set forth herein. Within ten
(10) days after the Outside Negotiation Date, the parties shall appoint a broker
who shall be mutually agreeable to both Landlord and Tenant, shall have at least
ten (10) years’ experience as a broker of commercial leasehold estates, and
shall be knowledgeable in office rentals in the Baltimore, Maryland market. If
the parties are unable to agree on a broker within such ten (10) day period,
then each party, within five (5) days after the expiration of such ten (10) day
period, shall appoint a broker (with the same qualifications) and the two
(2) brokers (or the one broker if either Landlord or Tenant fails timely to
appoint a broker) shall together appoint a third broker with the same
qualifications. The broker or brokers so appointed then shall determine, within
thirty (30) days after the appointment of such broker or brokers, the then
Market Rate for the Premises. Among the factors to be considered by the
broker(s) in determining the fair market base rent for the Premises shall be
those factors set out below. The figure arrived at by the broker (or the average
of the figures arrived at by the three brokers, if applicable) shall be used as
the Market Rate for such renewal terms, If the three broker method is chosen,
then if any broker’s estimate of fair Market Rate is either (x) less than ninety
percent (90%) of the average figure or (y) more than one hundred ten percent
(110%) of such average, then the fair market rent will be either (1) the average
of the remaining two (2) appraisal figures falling within such a range of
percentages, (2) the remaining appraisal that is within such range of
percentages or (3) if none of the figures are within such range, the average of
the three (3) appraisals. Landlord and Tenant shall each bear the cost of its
broker and shall share equally the cost of the third broker.

 

12

--------------------------------------------------------------------------------


 

(b)                                 In determining the Market Rate, the parties
hereto and such brokers shall be guided by the following principles: the Market
Rate shall be determined by reference to comparable office space in office
buildings in the Baltimore, Maryland metropolitan area most comparable to the
quality, location, amenities, stature, reputation, visibility and services of
the Building. The Market Rate shall take into account the fact that there are no
new tenant improvements to be constructed by Landlord nor other lease-up costs
(except broker commissions, if any) and shall provide for updating the Base
Operating Costs to the first year of each renewal term, if such factors are
considered market concessions at such time. The valuation shall be conducted in
accordance with the provisions of this Section and, to the extent not
inconsistent herewith, in accordance with the then prevailing rules of the
American Arbitration Association in Maryland (or any successor thereto). The
final determination of such brokers shall be in writing and shall be binding and
conclusive on the parties, each of whom shall receive counterpart copies
thereof. In rendering such decision the brokers shall not add to, subtract from,
or otherwise modify the provisions of this Lease. In determining the Market
Rate, the brokers shall consider all the items set forth above for consideration
in determining the Market Rate. Instructions to such effect shall be given to
the brokers.

 

4.2                               Percentage Rent.

 

Left Intentionally Blank.

 

4.3                               Additional Rent.  Additional rent (“Additional
Rent”) shall include any and all charges or other amounts which the Tenant is
obligated to pay to the Landlord under this Lease, other than the Base Rent.

 

4.4                               Operating Costs.

 

(a)                                 Computation.  Within one hundred twenty
(120) days after the end of each calendar year during the Term, the Landlord
shall compute the total of the Operating Costs incurred for the Building during
such calendar year, and the Landlord shall allocate them to each separate
rentable space within the Building in proportion to the respective operating
costs percentages assigned to such spaces.  Within such one hundred twenty (120)
day period, the Landlord shall send to the Tenant an annual statement setting
forth the Operating Costs for the applicable calendar year (the “Operating Costs
Statement”).  Notwithstanding anything herein to the contrary, wherever the
Tenant and/or any other tenant of space within the Building has agreed in its
lease or otherwise to provide any item of such services partially or entirely at
its own expense, or wherever in the Landlord’s reasonable judgment any such
significant item of expense is not incurred with respect to or for the benefit
of all of the net rentable space within the Building, in allocating the
Operating Costs pursuant to this subsection, the Landlord shall make an
appropriate adjustment, using generally accepted accounting principles and/or
sound commercial office lease management practices so as to avoid allocating to
the Tenant or to such other tenant (as the case may be) those Operating Costs
covering such services already being provided by the Tenant or by such other
tenant at its own expense, or to avoid allocating to all of the net rentable
space within the Project those Operating Costs incurred only with respect to a
portion thereof, as aforesaid.  The Tenant shall have the right to review the
books and records of the Landlord with respect to the calculation of Operating
Costs for the prior Lease Year or the Base Year at the Landlord’s office during
normal business hours, at the Tenant’s sole expense,

 

13

--------------------------------------------------------------------------------


 

provided (i) the Tenant provides at least fifteen (15) days’ advance written
notice to the Landlord of its desire to inspect such books and records, and
(ii) such request is made within one hundred twenty (120) days after the
Operating Costs Statement is delivered by the Landlord to the Tenant; provided,
however, Tenant shall have the right to audit the Base Year at any time
following the determination that there are discrepancies totaling more than five
percent (5%) in the annual Operating Costs.  Tenant may not hire, engage, make
use of, consult, employ or utilize any person, firm, corporation or entity on a
contingent fee basis, with respect to Tenant’s inspection of such books and
records.  Any audit that discloses a discrepancy of more than five percent (5%)
in the annual Operating Costs shall be at Landlord’s expense and Landlord shall
reimburse Tenant for such cost (including reasonable attorneys’ fees) within
thirty (30) days of the result of the audit.

 

Landlord shall, within thirty (30) days prior to the commencement of each
calendar year, provided Tenant with an estimated Operating Expense budget for
the upcoming calendar year, which budget shall include details addressing the
actual (if known), or estimated, real estate taxes for the upcoming calendar
year.

 

(b)                                 Payment as Additional Rent.  The Tenant
shall pay as Additional Rent to the Landlord, Tenant’s Share of the increase in
Operating Costs over the Operating Costs of calendar year 2014 (the “Base
Year”).  The Tenant shall also pay as Additional Rent to the Landlord, Tenant’s
Share of the increase in Real Estate Taxes over the Real Estate Taxes of the tax
year 2014-2015 (the “Real Estate Tax Base Year”). The Tenant shall also pay as
Additional Rent to the Landlord, Tenant’s Share of the increase in insurance
costs over the insurance costs of 2014 (the “Insurance Base Year”).  With
respect to the Real Estate Taxes, the tax component of the Landlord’s operating
cost basis shall be based upon an assessment attributable to the Tenant’s
improvements reflecting the to-be-built or renovated improvements.  If the
Property’s real estate taxes during the Real Estate Tax Base Year are not based
upon a new assessment, the real estate tax base shall be adjusted when the new
assessment has been made.  There shall be excluded from the definition of Real
Estate Taxes any taxes based on increases in assessed value due to (a) any sale,
transfer or conveyance of the Building or Property, including any of landlord’s
right, title or interest thereto; (b) any mortgaging or refinancing of the
property; (c) improvements for other occupants of the property; (d) capital
improvements to the property which do not benefit Tenant; and (e) increases in
the rentable area of the Building and additions to the Property (although in the
event Tenant constructs a fifth (5th) floor on the Building, then in that event
Tenant shall pay Tenant’s Proportionate share of the increase solely
attributable to the increase in Property Taxes for said additional Premises, if
any).  Any language to the contrary in this Lease notwithstanding, Tenant shall
pay one hundred percent (100%) of the Operating Expenses, without any limitation
to a Base Year, solely attributable to the “mezzanine improvements” in the
Premises (the “mezzanine improvements” specifically refers to the anticipated
construction of a “mezzanine area” in the Field House portion of the Premises). 
Landlord shall provide Tenant with documentation reasonably acceptable to Tenant
supporting any such allocation of Operating Expenses to the “mezzanine
improvements”.

 

(c)                                  Proration.  If only part of any calendar
year falls within the Term, the amount computed as Tenant’s Share of Operating
Costs for such calendar year under this subsection shall be prorated in
proportion to the portion of such calendar year falling within the Term (but the
expiration of the Term before the end of a calendar year shall not impair the

 

14

--------------------------------------------------------------------------------

 

Tenant’s obligation hereunder to pay such prorated portion of Tenant’s Share of
Operating Costs for that portion of such calendar year falling within the Term,
which amount shall be paid on demand as Additional Rent).  Tenant’s Share of
Operating Costs shall be periodically adjusted to reflect Tenant’s increased
occupancy of the Premises in accordance with the schedule set forth in
Section 3.1(b) above.

 

(d)                                 Landlord’s Right to Estimate.  Anything in
this subsection to the contrary notwithstanding, the Landlord, at its reasonable
discretion, may (a) make from time to time during the Term a reasonable estimate
of the Additional Rent which may become due under this subsection for any
calendar year, (b) require the Tenant to pay to the Landlord for each calendar
month during such year one twelfth (1/12) of such Additional Rent, at the time
and in the manner that the Tenant is required hereunder to pay the monthly
installment of the Base Rent for such month, and (c) increase or decrease from
time to time during such calendar year the amount initially so estimated for
such calendar year, all by giving the Tenant written notice thereof, accompanied
by a schedule setting forth in reasonable detail the expenses comprising the
Operating Costs, as so estimated.  In such event, the Landlord shall cause the
actual amount of such Additional Rent to be computed and certified to the Tenant
within one hundred twenty (120) days after the end of such calendar year.  Any
overpayment or deficiency in the Tenant’s payment of Tenant’s Share of Operating
Costs shall be reconciled between the Landlord and the Tenant; the Tenant shall
pay the Landlord or the Landlord shall credit to the Tenant’s account (or, if
such reconciliation is at the end of the Term, the Landlord shall pay to the
Tenant), as the case may be, within thirty (30) days after such notice to the
Tenant, such amount necessary to effect such reconciliation.  Except as
otherwise set forth herein, the Landlord’s failure to provide such notice within
the time prescribed above shall not relieve the Tenant of any of its obligations
hereunder.

 

4.5                               When Due and Payable.

 

(a)                                 Base Rent.  The Base Rent for any Lease Year
shall be due and payable in twelve (12) consecutive, equal monthly installments,
in advance, on the first (1st) day of each calendar month during such Lease
Year.  In addition, if the Rent Commencement Date falls on a day other than the
first day of a calendar month, then the Base Rent for the first month of the
Term shall be prorated based on the number of days remaining in that month and
such amount shall be due and payable on the Rent Commencement Date.

 

(b)                                 Additional Rent.  Any Additional Rent
accruing to the Landlord under this Lease, except as is otherwise set forth
herein, shall be due and payable when the installment of Base Rent next falling
due after such Additional Rent accrues and becomes due and payable.

 

(c)                                  No Set-Off; Late Payment.  Each such
payment shall be made promptly when due, without any deduction or setoff
whatsoever, and without demand, failing which the Tenant shall pay to the
Landlord as Additional Rent, after the fifth (5th) day after such payment
remains due but unpaid, a late charge equal to five percent (5%) of such payment
which remains due but unpaid.  In addition, any payment that is not paid by the
tenth (10th) day after such payment is due shall bear interest at the Default
Rate.  Any payment made by the Tenant to the Landlord on account of Rent may be
credited by the Landlord to the payment of any Rent then past due before being
credited to Rent currently falling due.  Any such payment which is less

 

15

--------------------------------------------------------------------------------


 

than the amount of Rent then due shall constitute a payment made on account
thereof, the parties hereto hereby agreeing that the Landlord’s acceptance of
such payment (whether or not with or accompanied by an endorsement or statement
that such lesser amount or the Landlord’s acceptance thereof constitutes payment
in full of the amount of Rent then due) shall not alter or impair the Landlord’s
rights hereunder to be paid all of such amount then due, or in any other
respect.

 

4.6                               Where Payable.  The Tenant shall pay the Rent,
in lawful currency of the United States of America, to the Landlord by
delivering or mailing it to the Landlord’s address set forth herein, or to such
other address or in such other manner as the Landlord from time to time
specifies by written notice to the Tenant.

 

4.7                               Tax on Lease.  If federal, state or local law
now or hereafter imposes any tax, assessment, levy or other charge directly or
indirectly upon (a) the Landlord with respect to this Lease or the value
thereof, (b) the Tenant’s use or occupancy of the Premises, (c) the Base Rent,
Additional Rent or any other sum payable under this Lease, or (d) this
transaction, then the Tenant shall pay the amount thereof as Additional Rent to
the Landlord within thirty (30) days following receipt of written demand, unless
the Tenant is prohibited by law from doing so, in which event the Landlord at
its election may terminate this Lease by giving written notice thereof to the
Tenant.

 

4.8                               Guaranty.  This section left intentionally
blank.

 

4.9                               Security Deposit.  In the event that Tenant’s
net worth falls below $175,000,000.00 in any quarterly financial reporting
period, Tenant will provide a letter of credit from a national banking
institution which institution is in good standing with the Federal Deposit
Insurance Corporation (the “FDIC”) and which is in compliance with the FDIC’s
Statement of Policy on Capital Adequacy, for the faithful performance of
Tenant’s obligations under this Lease.  The amount of such letter of credit
shall equal $2,000,000.00 if Tenant’s net worth falls below $175,000,000.00 at
any time between the Effective Date of this Lease and September 30, 2018.  The
amount of the letter of credit required in the event that Tenant’s net worth
falls below $175,000,000.00 shall decline by 20% on September 30th of every
calendar year subsequent to September 30, 2018 until reaching $0.  Tenant shall
maintain such letter of credit until such time as Tenant’s net worth exceeds
$175,000,000.00 for two (2) consecutive quarterly financial reporting periods. 
Provided Tenant performs its obligations under this Lease, the security deposit
shall be returned to Tenant without interest within thirty (30) days following
the expiration or earlier termination of the Lease.  If Tenant shall default in
any obligation under this Lease beyond any applicable notice and cure period,
Landlord shall be entitled to apply any or all of the security deposit toward
Landlord’s damages as reasonably determined by Landlord, and Tenant shall within
ten days (10) after receipt of written notice thereof, deposit with Landlord an
amount sufficient to restore the security deposit to its original amount, which
amount shall constitute additional rent.

 

16

--------------------------------------------------------------------------------


 

ARTICLE 5

 

TAXES

 

5.1                               Payment.  For each Tax Year, the Tenant shall
pay to the Landlord in the manner provided herein, Tenant’s Share of the
increase in the Taxes levied upon or assessed against the Property, over a base
year of 2014-2015, and as modified by section 4.4(b), above.  In addition, if
Landlord provides evidence reasonably acceptable to Tenant that any amount of
the Taxes is solely attributable to the “mezzanine improvements” in the
Premises, Tenant shall pay for the entirety of the Taxes so attributable to the
“mezzanine improvements” in the Premises (the “mezzanine improvements”
specifically refers to the anticipated construction of a “mezzanine area” in the
Field House portion of the Premises).

 

5.2                               Proration.  If only part of any Tax Year falls
within the Term, the amount computed as Tenant’s Share of Taxes for such Tax
Year under this subsection shall be prorated in proportion to the portion of
such Tax Year falling within the Term (but the expiration of the Term before the
end of a Tax Year shall not impair the Tenant’s obligations hereunder to pay
such prorated portion of Tenant’s Share of Taxes for that portion of such Tax
Year falling within the Term, which amount shall be paid on demand).  Tenant’s
Share of Taxes shall be periodically adjusted to reflect Tenant’s increased
occupancy of the Premises in accordance with the schedule set forth in
Section 3.1(b) above.

 

5.3                               Method of Payment.  Tenant’s Share of Taxes
shall be paid by the Tenant, at the Landlord’s election (i) in advance, in equal
monthly installments in such amounts as are estimated and billed for each Tax
Year by the Landlord at the commencement of the Term and at the beginning of
each successive Tax Year during the Term, each such installment being due on the
first day of each calendar month or (ii) in a lump sum, following the Landlord’s
receipt of the tax bill for the Tax Year in question, and calculation of
Tenant’s Share of Taxes with respect thereto.  If the Landlord has elected that
the Tenant pay Tenant’s Share of Taxes in installments, in advance, then, at any
time during a Tax Year, the Landlord may re-estimate Tenant’s Share of Taxes and
thereafter adjust the Tenant’s monthly installments payable during the Tax Year
to reflect more accurately Tenant’s Share of Taxes.  Within one hundred twenty
(120) days after the Landlord’s receipt of tax bills for each Tax Year, the
Landlord will notify the Tenant of the amount of Taxes for the Tax Year in
question and the amount of Tenant’s Share of Taxes thereof.  Any overpayment or
deficiency in the Tenant’s payment of Tenant’s Share of Taxes for each Tax Year
shall be reconciled between the Landlord and the Tenant.  Tenant shall pay the
Landlord or the Landlord shall credit to the Tenant’s account (or, if such
reconciliation is at the end of the Term, the Landlord shall pay the Tenant)
such amount necessary to effect such reconciliation within thirty (30) days
after such notice to the Tenant. Except as otherwise set forth herein, the
Landlord’s failure to provide such notice within the time prescribed above shall
not relieve the Tenant of any of its obligations hereunder. Upon request by
Tenant, Landlord shall provide Tenant with a copy of any tax bills for the
Property.

 

5.4                               Taxes on Rent.  In addition to Tenant’s Share
of Taxes, the Tenant shall pay to the appropriate agency any sales, excise and
other tax (not including, however, the Landlord’s income taxes) levied, imposed
or assessed by the State of Maryland or any political subdivision thereof or
other taxing authority upon any Rent payable hereunder.  The Tenant shall also
pay, prior to the time the same shall become delinquent or payable with penalty,
all taxes imposed on its inventory, furniture, trade fixtures, apparatus,
equipment, leasehold improvements installed by the Tenant or by the Landlord on
behalf of the Tenant and any other property of the Tenant.

 

17

--------------------------------------------------------------------------------


 

ARTICLE 6

 

USE OF PREMISES

 

6.1                               Nature of Use/Use Restriction.  Tenant shall
use the Premises solely and exclusively for the business purpose of operating a
general office and ancillary uses thereto, consistent with Tenant’s current use
of the Premises.  Tenant covenants and warrants that under no circumstances
shall Tenant operate the premises in a manner that violates any of the
exclusivity use extended by Landlord to any other tenant in the Building or
Project or any of the prohibited uses, as set forth in Exhibit “G” attached
hereto and incorporated herein by reference.  In the event that Tenant breaches
the covenant and warranty in the foregoing sentence, it shall indemnify and hold
Landlord harmless for same, including the payment of all reasonable and actual
costs and expenses incurred by Landlord, including but not limited to any
defense costs incurred in responding to any action or complaint brought by any
other tenant, and for reasonable attorneys fees and costs of litigation. 
Notwithstanding anything herein to the contrary, Landlord hereby acknowledges
and approves of Tenant’s right to serve food and beverages to its employees and
guests at the Premises, but Tenant shall not sell any such food or beverages nor
operate any portion of the Premises as a restaurant.

 

6.2                               Compliance with Law and Covenants.  Landlord
hereby covenants and agrees at its expense to maintain the Building and the
Common Areas of the Building in compliance with all applicable Laws, including
but not limited to, the Americans with Disabilities Act.  To the best of
Landlord’s knowledge and belief, the Building and Common Areas of the Building
will be in compliance with such applicable laws, in effect as of the Effective
Date. The Tenant, throughout the Term and at its sole expense, in its use and
possession of the Premises, shall comply promptly and fully with (i) all laws,
ordinances, notices, orders, rules, regulations and requirements of all federal,
state and municipal governments and all departments, commissions, boards and
officers thereof, including the Maryland Clean Air Act of 2007 and (ii) all
covenants and restrictions affecting the Premises; pay when due all personal
property taxes, income taxes, license fees and other taxes assessed, levied or
imposed upon the Tenant or any other person in connection with the operation of
its business upon the Premises or its use thereof in any other manner; and not
obstruct, annoy or interfere with the rights of other tenants or Landlord in the
operation and management of the Building.

 

6.3                               Mechanics’ Liens.  Without limiting the
generality of the foregoing provisions of this section, the Tenant shall not
create or permit to be created, and if created shall discharge or have released,
any mechanics’ or materialmens’ lien arising while this Lease is in effect and
affecting any or all of the Premises, the Building and/or the Project, and the
Tenant shall not permit any other matter or thing whereby the Landlord’s estate,
right and interest in any or all of the Premises, the Building and/or the
Project might be impaired or encumbered.  The Tenant shall defend, indemnify and
hold harmless the Landlord against and from any and all liability, claim of
liability or expense (including but not limited to that of reasonable attorneys’
fees) incurred by the Landlord on account of any such lien or claim.

 

18

--------------------------------------------------------------------------------


 

6.4                               Signs.

 

(a)                                 Property Branding and Exterior Signage. On
the later of i) October 1, 2014 and ii) substantial completion of the Phase II
improvements described herein, Landlord shall re-brand the Property “Millennial
Media Center at the Can Company” and shall install signage consistent with same,
subject to the terms of this section.

 

(b)                                 Landlord shall provide an allowance (the
“Re-Branding Allowance”) of fifty thousand dollars ($50,000.00) to Tenant to be
used in the re-branding of the Property, which allowance shall be utilized for
the development of promotional materials, logos, and signage.

 

(c)                                  Landlord will, at Tenant’s request and cost
(and subject to the aforementioned Re-Branding Allowance): (i) install exterior
signage at the Property noting the name “Millennial Media Center at The Can
Company”, which exterior signage shall include a mutually agreed upon logo in
accordance with this section, and (ii) modify the existing pylon signage at the
entrances to the Property on Boston Street (the “Existing Pylon Signs”) such
that such pylon signage reflects the new branding and logo “Millennial Media
Center at the Can Company” and removes the existing Can Company logo
(collectively the “Pylon Signage”).  Any and all exterior signage installed
pursuant to this Section 6.4 (collectively, the “Exterior Signage” and each
individual exterior sign an “Exterior Sign”) and the Pylon Signage shall be
(i) created pursuant to design(s) and placements on the Property that shall be
mutually agreed upon by Landlord and Tenant (it being expressly acknowledged and
agreed that all Exterior Signage shall be installed only in the locations set
forth on Exhibit “J” and that the Pylon Signage shall be in the locations of the
Existing Pylon Signs), (ii) in compliance with (1) the City of Baltimore’s laws
and specifications, and any other rules, regulations or restrictions affecting
the Property and (2) sign criteria reasonably established by Landlord for
tenants at the Project, such sign criteria attached hereto as Exhibit “F”. 
Subject to the terms of this Section 6.4, Tenant shall have the exclusive right
to install Exterior Signage in the locations set forth on Exhibit “J”, subject
to any existing (or replacement) signage of Landlord at the Property, including
but not limited to the vertical “The Can Company” sign on the corner of the
Signature Building and the “American Can Company” historic neon sign at the east
facing roof parapet.

 

(d)                                 In addition, Landlord shall utilize the name
“Millennial Media Center at the Can Company” (although not specifically to the
exclusion of the names of other tenants of the Property) and include a mutually
agreed upon logo in printed materials it utilizes to announce or advertise
public events and promotions at the Property, with the exception of promotions
and events (A) sponsored by DAP or DAP successors or (B) undertaken as part of
Landlord’s efforts to lease, re-lease, finance, sell or otherwise promote the
Property for sale or lease.

 

(e)                                  Interior Signage.      Tenant shall have
(i) the exclusive right to install signage throughout the Premises, including
the Signature Building, the “Entry Volume”, Field House, and Annex, and
throughout the non-lobby areas of the Factory Building (excepting therefrom the
elevator and the first and second floor lobbies of the Factory Building) and
(ii) the non-exclusive right to install signage in the lobby of the Factory
Building.  All signage (and the locations thereof) installed by Tenant pursuant
to this Section 6.4(b) shall be (A) subject to Landlord’s approval, which
approval shall be granted or denied in Landlord’s reasonable discretion, but
Landlord may take into consideration with respect to such approval the

 

19

--------------------------------------------------------------------------------


 

commercial concerns of DAP Products, Inc., (B) repaired and maintained in a
first-class condition throughout the Term at Tenant’s sole cost and expense, and
(C) installed at Tenant’s sole cost and expense.

 

(f)                                   The foregoing rights shall be further
subject to the following conditions:

 

(i)                                    Tenant’s exclusive rights and the
Landlord’s obligation to brand the Property, including the use of logos and
signage bearing the name “Millennial Media at the Can Company” shall terminate
if at any time during the Lease Tenant or an Affiliate is not occupying at least
fifty percent (50%) of the leased square footage contemplated by this agreement
and all subsequent signage agreements.

 

(ii)                                In addition, if at any time during the Term
Tenant has been in monetary default beyond the expiration of any applicable
notice and cure period two (2) or more times in any twelve (12) month period,
Tenant’s signage rights granted hereunder may, at Landlord’s election, be
forfeited in their entirety.

 

(iii)                            If Tenant loses its signage rights as set forth
in the preceding paragraphs, Landlord may remove the signage of Tenant at
Landlord’s sole cost and expense.

 

6.5                               License.

 

(a)                                 Grant of License.  The Landlord hereby
grants to the Tenant a non-exclusive license to use (and to permit its officers,
members, partners, directors, agents, employees and invitees to use), in the
course of conducting business at the Premises, the Common Areas.

 

(b)                                 Non-Exclusive License.  Such license shall
be exercised in common with the exercise thereof by the Landlord, the other
tenants or occupants of the Project, and their respective officers, members,
partners, directors, agents, employees and invitees.

 

(c)                                  Parking Areas:

 

(i)                                    The Landlord hereby grants to the Tenant
a non-exclusive license to use (and to permit its officers, members, partners,
directors, agents, employees and invitees to use), in the course of conducting
business at the Premises, the Parking Areas at the Project during the term of
the Lease.  Any language to the contrary in this lease notwithstanding, Landlord
does reserve unto itself the right to change the lay-out of the Parking Area,
and the points of ingress and egress from said Parking Areas.  Parking spaces
designated to Tenant within the Property’s garage shall exclude spaces numbered
70 through 77, 33, and 35 on the attached Exhibit “I”.

 

(ii)                                Throughout the duration of this Lease,
including its Renewal Terms, parking passes provided to Tenant by Landlord shall
be as follows and pursuant to the following rates:

 

1.                                      Garage Parking:     Throughout the
duration of this Lease, including extensions or renewals thereof, Landlord shall
provide to Tenant up to 110

 

20

--------------------------------------------------------------------------------


 

parking passes for spaces located: (i) within the Property’s parking garage,
(ii) the adjacent Safeway parking lot, or (iii) the City of Baltimore lot.  Of
the 110 parking passes, no less than eighty-five (85) spaces shall be in the
Property’s parking garage, and no more than twenty-five (25) spaces shall be
located in areas other than the parking garage.

 

Forty-two (42) of the parking passes for the Property’s parking garage shall be
provided at no additional cost or expense to Tenant.  Of the forty-two (42)
parking passes, twenty (20) of such parking passes shall be for “Reserved”
spaces within the Property’s parking garage and shall be clearly identified as
such.

 

The balance of the parking passes for spaces located within the Property’s
parking garage shall be provided at the initial monthly rate of one hundred
dollars and no cents ($100.00) per parking space.  The monthly rate shall be
subject to annual adjustment at the rate of two and three-quarters percent
(2.75%) applied on the anniversary of the date upon which the parking passes are
delivered from Landlord to Tenant.

 

2.                                      Surface Parking:         Landlord may
provide parking passes for up to twenty five (25) parking spaces located on the
adjacent Safeway parking lot, including the component owned by the City of
Baltimore.  Tenant’s cost for the use of such parking spaces shall be no more
than the costs defined by an existing licensing agreement between Safeway and
Can Company, LLC, subject to adjustment at a rate no greater than two and
three-quarters percent (2.75%) per Lease Year.

 

During the initial lease year and within thirty (30) days prior to Tenant’s
occupancy of the 3rd Floor of the Factory Building, Tenant shall provide written
notice to Landlord as to the number of additional parking passes it requires
(subject to a maximum of 110).

 

During the initial lease year and within thirty (30) days prior to Tenant’s
occupancy of the “Entry Volume”/Field House/Annex space, Tenant shall provide
written notice to Landlord as to the number of additional parking passes it
requires in excess of those noticed in advance of Tenant’s occupancy of the
3rd Floor of the Factory Building (subject to a maximum of 110).

 

Tenant shall retain the right to request additional parking passes, subject to a
maximum of 110, at any time during the Term of this Lease.

 

(d)                                 Alterations.  The Landlord reserves the
right at any time and from time to time (i) to change or alter the location,
layout, nature or arrangement of the Common Areas or any portion thereof,
including but not limited to the arrangement and/or location of entrances,
passageways, doors, corridors, stairs, lavatories, elevators, parking areas, and
other public areas of the Building, and (ii) to construct additional
improvements on the Project and make alterations thereof or additions thereto
and build additional stories on or in any such buildings adjoining the same;
provided, however, in the exercise of its rights hereunder, Landlord shall use
reasonable efforts to minimize any disruption to Tenant’s normal business
operations and no such change or alteration shall deprive the Tenant of access
to or use of the Premises.

 

21

--------------------------------------------------------------------------------


 

(e)                                  Use of Common Areas.  The Landlord shall at
all times have full and exclusive control, management and direction of the
Common Areas.  The Tenant shall maintain in a neat and clean condition that area
designated by the Landlord as the refuse collection area.  Except as otherwise
expressly stated herein, Tenant shall not place or maintain anywhere within the
Project, other than within the area which may be designated by Landlord from
time to time as such refuse collection area, any trash, garbage or other similar
items.

 

6.6                               Liability of Landlord.  The Landlord and its
agents and employees shall not be liable to the Tenant or any other person
whatsoever (a) for any injury to person or damage to Project caused by any
defect in or failure of equipment, pipes, wiring or broken glass, or the backing
up of any drains, or by gas, water, steam, electricity or oil leaking, escaping
or flowing into the Premises, or (b) for any loss or damage that may be
occasioned by or through the acts or omissions of any other tenant of the
Project or of any other person whatsoever, in each case other than to the extent
same is due to the gross negligence or willful misconduct of the Landlord or its
employees, agents or contractors.

 

6.7                               Floor Load.  The Tenant shall not place a load
upon any floor of the Premises exceeding the floor load per square foot area
which such floor was designed to carry.  The Landlord reserves the right to
prescribe the weight and position of all safes and other heavy equipment, and to
prescribe the reinforcing, if any, which in the opinion of the Landlord may be
required under the circumstances, such reinforcing to be at the Tenant’s sole
expense.  Business machines and mechanical equipment shall be placed and
maintained by the Tenant in settings sufficient in the Landlord’s judgment to
absorb and prevent vibration and noise, and the Tenant shall, at its sole
expense, immediately take such steps as the Landlord may direct to remedy any
such condition.  In no event shall Tenant allow any load upon the floor which
exceeds one hundred twenty-five (125) pounds per square foot.

 

6.8                               Hazardous Materials.  Landlord represents and
warrants that, to the best of its knowledge, following the remediation efforts
completed prior to 1996, Landlord has maintained the Building and the Project in
compliance with all Environmental Laws.  Landlord covenants not to bring onto
the Property or Building, any Hazardous Materials.  The Tenant warrants and
agrees that the Tenant shall not cause or permit any Hazardous Material to be
brought upon, kept, released, discharged, or used in or about the Premises by
the Tenant, its agents, employees, contractors or invitees.  If the Tenant
breaches the obligations stated in the preceding sentence, then the Tenant shall
indemnify, defend and hold the Landlord harmless from and against any and all
claims, judgments, damages, penalties, fines, costs, liabilities or losses
(including, without limitation, diminution in value of the Premises and the
Building, damages for the loss or restriction on use of rentable or usable space
or of any amenity of the Building or the Project generally, damages from any
adverse impact on marketing of space in the Building, and sums paid in
settlement of claims, reasonable attorneys’ fees, reasonable consultant fees and
reasonable expert fees) which arise during or within six (6) months after the
Term as a result of such contamination.  This indemnification of the Landlord by
the Tenant includes, without limitation, costs incurred in connection with any
investigation of site conditions or any cleanup, remedial, removal or
restoration work required by any governmental authority because of Hazardous
Material present in the soil or ground water or under the Premises or the
Property generally.  As used herein (i) “Environmental Laws” means the Clean Air
Act, the Resource Conservation Recovery Act of 1976, the Hazardous Material
Transportation Act, the

 

22

--------------------------------------------------------------------------------


 

Comprehensive Environmental Response, Compensation and Liability Act of 1980,
the Resource Conservation and Recovery Act, the Toxic Substances Control Act,
the Occupational Safety and Health Act, the Consumer Product Safety Act, the
Clean Water Act, the Federal Water Pollution Control Act, the National
Environmental Policy Act, Md.  Nat.  Res.  Code Ann., Title 8, and Md.  Env. 
Code Ann., Title 7, as each of the foregoing shall be amended from time to time,
and any similar or successor laws, federal, state or local, or any rules or
regulations promulgated thereunder; and (ii) “Hazardous Materials” means and
includes asbestos; “oil, petroleum products and their by-products “hazardous
substances;” “hazardous wastes” or “toxic substances,” as those terms are used
in Environmental Laws; or any substances or materials listed as hazardous or
toxic in the United States Department of Transportation, or by the Environmental
Protection Agency or any successor agency under any Environmental Laws but
excluding immaterial quantities of substances customarily and prudently used in
the normal course of business on, building and construction materials at, or
landscaping, cleaning or maintenance of the Property in accordance with any
applicable law.  Notwithstanding anything contained herein to the contrary,
Landlord represents that to the best of its knowledge, as of the commencement
date of this Lease, the Premises are not in violation of any federal, state, or
local prohibition against the presence of PCB’s or other Hazardous Materials.

 

6.9                               Trade Name.  Unless otherwise approved in
writing by the Landlord, such approval not to be unreasonably withheld,
conditioned or delayed, the Tenant shall conduct the business in the Premises
only in the name of “Millennial Media”.  Notwithstanding the foregoing, in the
event the Tenant is acquired or merges with another entity, or to the extent the
Tenant elects to change its name for any reason, Tenant shall have the right to
conduct business in the Premises in such name following written notice to
Landlord.  The Tenant hereby represents and warrants to the Landlord that the
Tenant has authority and the exclusive right to use the foregoing trade name.

 

6.10                        Continuous Operation; Hours of Operation.  From and
after the Rent Commencement Date, the Tenant shall occupy the Premises and
continuously operate and use the Premises for the permitted use set forth in
Section 6.1. The Tenant shall not vacate or abandon any portion of the Premises
during the Term.  Notwithstanding the foregoing, Tenant shall not be in breach
of this paragraph if the Premises is damaged by fire or other casualty or is
otherwise rendered untenantable.

 

ARTICLE 7

 

INSURANCE AND

 

7.1                               Insurance.  At all times from and after the
earlier of (i) the entry by the Tenant into the Premises, or (ii) the Rent
Commencement Date, the Tenant shall take out and keep in full force and effect,
at its expense:

 

(a)                                 commercial general liability insurance with
a combined single limit of not less than One Million Dollars ($1,000,000) per
occurrence and Two Million Dollars ($2,000,000.00) in the aggregate, which
limits may be reasonably increased by Landlord to reflect changing legal
liability standards.  Commercial general liability insurance shall include,

 

23

--------------------------------------------------------------------------------


 

 but not be limited to, coverage for Premises/Operations, products and completed
operations, personal injury, advertising injury liability, broad form
contractual liability;

 

(b)                                 special form property insurance written at
full replacement cost value and with replacement cost endorsement covering all
of Tenant’s property, except for improvements which are part of the Landlord’s
Work;

 

(c)                                  worker’s compensation or similar insurance
in form and amounts required by law; and

 

(d)                                 business automobile liability insurance of
no less than $1 million, combined single limit, including coverage for owned,
non-owned and hired automobiles, if applicable;

 

(e)                                  such other insurance in such types and
amounts as Landlord may reasonably require, provided that such other insurance
is in accordance with standards generally accepted for comparable buildings in
the Baltimore area.

 

(f)                                   Tenant shall provide to Landlord at the
time this Lease is executed, or any other times during the term of the Lease at
the Landlord’s sole discretion, certificates of insurance confirming that the
insurance required under this Lease has been paid for and acquired by Tenant.

 

(g)                                 That all insurance to be provided by Tenant
shall include a waiver of subrogation in favor of Landlord, shall be issued
without any co-insurance penalties, and shall name the Landlord and/or its
designees (including without limitation any mortgagee of Landlord’s) as
additional insureds, shall be primary and non-contributory, and shall contain
provisions wherein the insurer agrees that any such policy shall not be
cancelled, materially changed, terminated, or not renewed except upon after
giving thirty (30) days advance written notice to the Tenant, and Tenant agrees
to promptly provide a copy of any such notice to Landlord and/or its designees.

 

7.2                               Tenant’s Contractor’s Insurance.  The Tenant
shall require any contractor of the Tenant performing work in, on or about the
Premises to take out and keep in full force and effect, at no expense to the
Landlord, such insurance as Landlord may reasonably require.

 

7.3                               Policy Requirements.  The company or companies
writing any insurance which the Tenant is required to take out and maintain or
cause to be taken out or maintained pursuant to this Lease, as well as the form
of such insurance, at all times be subject to the reasonable Landlord’s
approval, and any such company or companies shall be licensed to do business in
the State of Maryland and have a rating of at least A or better and a financial
size rating of XII or larger from Best’s Key Rating Guide and Supplemental
Service (or comparable rating from a comparable insurance rating service). 
Public, commercial general liability and all-risk casualty insurance policies
evidencing such insurance shall name the Landlord and/or its designees
(including, without limitation, any Mortgagee) as additional insureds, shall be
primary and noncontributory, and shall also contain a provision by which the
insurer agrees that such policy shall not be cancelled, materially changed,
terminated or not renewed except after thirty (30)

 

24

--------------------------------------------------------------------------------

 

days’ advance written notice to the Tenant, and Tenant agrees to promptly
provide a copy of any such notice to Landlord and/or such designees.

 

7.4                               Indemnities by Tenant and Landlord.

 

(a)                                 Notwithstanding any policy or policies of
insurance required of the Tenant, the Tenant, for itself and its successors and
assigns, to the extent permitted by law, shall defend, indemnify and hold
harmless the Landlord, the Landlord’s agents and any Mortgagee against and from
any and all liability or claims of liability by any person asserted against or
incurred by the Landlord and/or such agent or Mortgagee in connection with
(i) the use, occupancy, conduct, operation or management of the Premises by the
Tenant or any of its agents, contractors, servants, employees, licensees,
concessionaires, suppliers, materialmen or invitees during the Term; (ii) any
work or thing whatsoever done in the Premises during the Term, performed by
Tenant, its employees, agents or contractors; (iii) any breach or default in
performing any of the obligations under the provisions of this Lease and/or
applicable law by the Tenant or any of its agents, contractors, servants,
employees, licensees, suppliers, materialmen or invitees during the Term;
(iv) any negligent, intentionally tortuous act or omission by the Tenant or any
of its agents, contractors, servants, employees, licensees, concessionaires,
suppliers, materialmen or invitees during the Term; or (v) any injury to or
death of any person or any damage to any property occurring upon the Premises
(except to the extent such event results from a condition existing before the
execution of this Lease or resulting in the termination of this Lease), and from
and against all costs, expenses and liabilities incurred in connection with any
claim, action, demand, suit at law, in equity or before any administrative
tribunal, arising in whole or in part by reason of any of the foregoing
(including, by way of example rather than of limitation, the fees of attorneys,
investigators and experts), all except to the extent such claim, action or
proceeding is asserted before or after the expiration of the Term or any earlier
termination of this Lease and except to the extent caused by the gross
negligence or willful misconduct of Landlord, its agents, employees or
contractors.

 

(b)                                 If any such claim, action or proceeding is
brought against the Landlord and/or any agent or Mortgagee, the Tenant, if
requested by the Landlord or such agent or Mortgagee, and at the Tenant’s
expense, promptly shall resist or defend such claim, action or proceeding or
cause it to be resisted or defended by an insurer.  The Landlord, at its option,
shall be entitled to participate in the selection of counsel, settlement and all
other matters pertaining to such claim, action or proceeding, all of which shall
be subject, in any case, to the prior written approval of the Landlord.

 

(c)                                  Subject to the provisions of subsection
7.8, Landlord shall indemnify, defend, and hold Tenant harmless from and against
any and all damage, claim, liability, cost or expense arising out of the gross
negligence or intentional acts and omissions of the Landlord, its agents,
employees, contractors or invitees.

 

7.5                               Landlord Not Responsible for Acts of Others. 
The Landlord shall not be responsible or liable to the Tenant, or to those
claiming by, through or under the Tenant, for any loss or damage which may be
occasioned by or through the acts or omissions of persons occupying or using
space adjoining the Premises or any part of the premises adjacent to or
connecting with the Premises or any other part of the Building or the Project,
or for any loss or

 

25

--------------------------------------------------------------------------------


 

damage resulting to the Tenant (or those claiming by, through or under the
Tenant) or its or their property, from (a) the breaking, bursting, stoppage or
leaking of electrical cable and/or wires, or water, gas, sewer or steam pipes,
(b) falling plaster, or (c) dampness, water, rain or snow in any part of the
Building, except to the extent caused by the gross negligence or willful
misconduct of Landlord, its agents, employees or contractors.  The Landlord is
not obligated to protect from the criminal acts of third parties the Tenant,
Tenant’s agents, customers, invitees or employees, the Premises or the property
of Tenant or any property of any of Tenant’s agents, customers, invitees or
employees.  Tenant hereby acknowledges that Tenant has the sole responsibility
for the protection of the Premises, the Tenant’s property and the Tenant’s
customers, agents, invitees and employees.  Tenant acknowledges that, if
Landlord shall provide security guards for the Common Areas, Landlord does not
represent, guarantee, or assume responsibility that Tenant will be secure from
any claims or causes of action relating to such security guards.

 

7.6                               Landlord’s Insurance.  During the Term, the
Landlord shall maintain, in commercially reasonable amounts, (a) insurance on
the Project against loss or damage by fire and all of the hazards included in
the extended coverage endorsement, (b) comprehensive commercial general
liability and property damage insurance with respect to the Common Areas,
against claims for personal injury or death, or property damage suffered by
others occurring in, on or about the Project, and (c) any other insurance, in
such form and in such amounts as are deemed reasonable by the Landlord,
including, without limitation, rent continuation and business interruption
insurance, terrorism insurance, theft insurance and workers’ compensation, flood
and earthquake, and boiler and machinery insurance.  The costs and expenses of
any and all such insurance carried by the Landlord shall be included as a part
of Operating Costs.

 

7.7                               Increase in Insurance Premiums.  The Tenant
shall not do or suffer to be done, or keep or suffer to be kept, anything in,
upon or about the Premises, the Building or the Project which will contravene
the Landlord’s policies of hazard or liability insurance or which will prevent
the Landlord from procuring such policies from companies acceptable to the
Landlord.  If anything done, omitted to be done, or suffered by the Tenant to be
kept in, upon or about the Premises, the Building or the Project shall cause the
rate of fire or other insurance on the Premises, the Building or the Project to
be increased beyond the minimum rate from time to time applicable to the
Premises or to any such other property for the use or uses made thereof, the
Tenant shall pay to the Landlord, as Additional Rent, the amount of any such
increase upon the Landlord’s demand therefor.

 

7.8                               Waiver of Right of Recovery.  To the extent
that any loss or damage to the Premises, the Building, the Project, any
building, structure or other tangible property, or resulting loss of income, or
losses under workers’ compensation laws and benefits, are covered by insurance,
neither party shall be liable to the other party or to any insurance company
insuring the other party (by way of subrogation or otherwise), even though such
loss or damage might have been occasioned by the negligence of such party, its
agents or employees.  Notwithstanding any provision of this Lease to the
contrary, Landlord and Tenant agree that, with respect to each indemnity
contained in this Lease, the indemnifying party shall not be required to
indemnify the indemnified party for (a) such portion of any claim, cost, damage,
expense, fee, liability, loss or suit which is attributable to the acts or
omissions (including acts of negligence) of the indemnified party or its
respective agents or employees, as applicable, or (b) the portion (if any) of
any claim, cost, damage, expense, fee, liability, loss or suit for which the
indemnified party is

 

26

--------------------------------------------------------------------------------


 

reimbursed by its insurance carrier(s) (or would have been reimbursed by its
insurance carrier if the indemnified party had maintained the insurance required
to be maintained by the indemnified party hereunder) or any third party.

 

ARTICLE 8

 

SERVICES AND UTILITIES

 

8.1                               (a)                                 As long as
an uncured Event of Default shall not exist, Landlord shall provide the
following services and utilities during normal business hours on all days except
Sundays and federal and state holidays, or unless otherwise stated below. Cost
of such services shall be included as an Operating Cost.

 

(i)                                    when necessary during normal business
hours, central heating and air conditioning in the Common Areas at temperature
levels customary for comparable office buildings in the immediate vicinity;

 

(ii)                                janitorial services five business days per
week; and

 

(iii)                            two elevators, to be used in common with other
tenants in the Factory Building (there are two elevators in the Signature
Building, the maintenance costs for which shall be borne in their entirety by
Tenant).

 

“Normal business hours” for purposes of clause (a) above shall be deemed to mean
the periods from 8:30 a.m. until 5:30 p.m. on business days (Monday through
Friday).  Tenant shall nonetheless have access to the Premises and elevators
twenty-four (24) hours a day, subject to and in accordance with any security
procedures that Landlord may have in place.

 

(b)                                 Tenant shall be responsible for all
electricity to the Premises, including lights, outlets, VAV boxes, and Tenant’s
proportionate share of the air handling units on the floor, and after-hours HVAC
service to the Premises.  Tenant shall pay for electric current supplied to or
used in the Premises.  Except for electricity serving the air handling units on
the floor, electric service shall be separately metered and billed directly to
Tenant, and Tenant shall make payments directly to the service provider. Any
language in this Lease to the contrary notwithstanding, Tenant shall pay for all
utilities for the third (3rd) Floor of the Factory Building, and shall pay for
all the costs for Tenant’s Heating, Ventilation, and Air Conditioning and for
the roof-top equipment for the portion of the Premises located on the Third
(3rd) Floor of the Factory Building.  Any language to this Lease to the contrary
Tenant will, for all portions of the Premises in the Signature Building and the
Annex pay Tenant’s Proportionate Share of utilities and for Tenant’s
Proportionate Share of the costs of the central tower with two restaurant
tenants and will be billed by Landlord for those utility costs by Landlord
proportionately with said two restaurant tenants.  All such costs to be paid
directly by Tenant as set forth in this section 8.1 shall not be part of
Operating Costs.  Landlord shall not be liable to Tenant for damages arising as
a result of service interruptions caused by any electric service provider.

 

(c)                                  Any failure by the Landlord to furnish any
of the foregoing services or utilities to the Building resulting from
circumstances beyond the Landlord’s reasonable control or from interruption of
such services due to repairs or maintenance shall not render the Landlord

 

27

--------------------------------------------------------------------------------


 

liable in any respect for damages to either person or property, nor be construed
as an eviction of the Tenant, nor cause an abatement of rent hereunder, nor
relieve the Tenant from any of its obligations hereunder.  Notwithstanding the
foregoing to the contrary, Tenant shall be entitled to receive a rent abatement
based on the percentage of the portion of the Premises rendered unusable in the
event of Landlord’s failure or inability to furnish any of the utilities or
services required to be furnished by Landlord hereunder if (a) Landlord is not
proceeding diligently and in good faith to correct such failure and inability
and if all or a portion of the Premises is rendered unusable by Tenant for a
continuous period of five (5) consecutive business days after Tenant gives
Landlord written notice thereof, and if Tenant does not in fact use the Premises
or a portion thereof during such period. If any public utility or governmental
body shall require the Landlord or the Tenant to restrict the consumption of any
utility or reduce any service for the Building, the Landlord and the Tenant
shall comply with such requirements, whether or not the services and utilities
referred to in this section 8 are thereby reduced or otherwise affected, without
any liability on the part of the Landlord to the Tenant or any other person or
any reduction or adjustment in rent payable hereunder.

 

(d)                                 Tenant shall not at any time overburden or
exceed the capacity of the mains, feeders, ducts, conduits, or other facilities
by which such utilities are supplied to, distributed in or serve the Premises.
If Tenant desires to install any equipment which shall require additional
utility facilities or utility facilities of a greater capacity than the
facilities existing, such installation shall be subject to Landlord’s prior
written approval of Tenant’s plans and specifications therefor, such approval
not to be unreasonably withheld, conditioned or delayed. If such installation is
approved by Landlord and if Landlord provides such additional facilities to
accommodate Tenant’s installation, Tenant agrees, to pay Landlord, on demand,
the cost for providing such additional utility facilities or utility facilities
of greater capacity. Landlord shall not be responsible for providing any meters
or other devices for the measurement of utilities supplied to the Premises.

 

(e)                                  Landlord shall cause to be operated a trash
removal service for the Project, the costs and expenses of which shall be a part
of Operating Costs. In the event that Tenant’s use of the Premises requires
trash removal services in excess of that required for standard office tenants,
Tenant shall pay to Landlord, as Additional Rent all costs and expenses in
excess of the trash removal costs which are attributable to such excess usage.

 

(f)                                   The Landlord does not warrant that any
utilities provided by any utility company for the Building or the Landlord will
be free from shortages, failures, variations or interruptions caused by repairs,
maintenance, replacements, improvements, alterations, changes of service,
strikes, lockouts, labor controversies, accidents, inability to obtain services,
fuel, steam, water or supplies, governmental requirements or requests, or other
causes beyond the Landlord’s reasonable control.  The Landlord in no event shall
be liable for damages by reason of such shortage, failure or variation,
including without limitation loss of profits, business interruption or other
incidental or consequential damages unless caused by Landlord or its agents,
employees and/or contractors.

 

28

--------------------------------------------------------------------------------


 

ARTICLE 9

 

REPAIRS AND MAINTENANCE

 

9.1                               Landlord’s Duty to Maintain Structure.  The
Landlord shall maintain or cause to be maintained in good operating condition
the structure of the Building and shall be responsible for structural repairs to
the exterior walls, load bearing elements, foundations, roofs, structural
columns and structural floors with respect thereto, and the Landlord shall make
all required repairs thereto, provided, however, that if the necessity for such
repairs shall have arisen, in whole or in part, from the negligence or willful
acts or omissions of the Tenant, its agents, concessionaires, officers,
employees, licensees, invitees or contractors, or by any impermissible or
unreasonable use of the Premises by the Tenant, then Tenant shall pay to
Landlord the reasonable and actual cost of such repairs, as Additional Rent,
upon demand.  Any language to the contrary in this Lease notwithstanding, all
cleaning, HVAC, mechanical and elevator contracts to be entered into by Landlord
for the Property (including the scope and content of such contracts) shall be
subject to Tenant’s reasonable approval, not to be unreasonably withheld. 
Landlord shall furnish to Tenant copies of all reports relating to the periodic
and ongoing maintenance and servicing of all HVAC, mechanical and elevator
equipment, including unscheduled repairs and maintenance.  During the Term of
this Lease, including any renewals or extensions thereof, Tenant shall have the
right to cause Landlord to replace any cleaning, HVAC, and mechanical
contractors or service providers with an individual or entity reasonably
acceptable to Landlord upon providing thirty (30) days prior written notice to
Landlord in the event Tenant is dissatisfied with the services provided, subject
at all times to the conditions and timing for termination pursuant to the
applicable agreement.

 

9.2                               Tenant’s Duty to Maintain Premises.

 

(a)                                 Except as provided in subsection 9.1, the
Tenant shall keep and maintain the Premises and all fixtures and equipment
located therein in a good, safe, clean and sanitary condition consistent with
the operation of similar businesses, and in compliance with all legal
requirements with respect thereto. Except as provided in subsection 9.1, all
injury, breakage and damage to the Premises (and to any other part of the
Building and/or the Project, if caused by any act or omission of the Tenant, its
agents, concessionaires, officers, employees, licensees, invitees or
contractors) shall be repaired or replaced by the Tenant at its sole cost and
expense.  The Tenant shall, at its sole cost and expense, keep all pipes and
conduits and all mechanical, electrical, HVAC and plumbing systems contained
within the Premises in good, safe, clean and sanitary condition.

 

(b)                                 The Tenant shall:  (i) keep the Premises in
a neat, clean and orderly appearance to a standard of cleanliness and hygiene
reasonably satisfactory to the Landlord; (ii) remove all trash and garbage at
least daily to a location specified by the Landlord, and the Tenant, at its
expense and to the Landlord’s reasonable satisfaction, shall remove all trash
and garbage from the Premises and the Property; (iii) keep the inside and
outside of all windows in the Premises clean; (iv) replace promptly any cracked
or broken glass with glass of like kind and quality; (v) keep lit the interior
of the Premises when the Tenant is open for business; (vi) take care not to
overload the electrical wiring serving the Premises or located within the
Premises; (vii) conduct its business in all respects in a dignified manner in
accordance with the standards of comparable buildings; (viii) subject to
Landlord’s obligations hereunder, maintain the Premises at its own expense in a
clean, orderly and sanitary condition, free of insects, rodents, vermin and
other pests, and (ix) surrender the Premises at the expiration of the Term or at
such other time as the Tenant may vacate the Premises in as good condition as
when received, except for ordinary

 

29

--------------------------------------------------------------------------------


 

wear and tear and damage by casualty (other than such damage by casualty which
is caused, in whole or in part, by the negligence or willful act or omissions of
the Tenant, its agents, officers, employees, licensees, invitees or contractors,
and which is not wholly covered by the Landlord’s hazard insurance policy).

 

(c)                                  The Tenant shall not: (i) permit, allow or
cause any public or private auction sales (except for charitable purposes),
distress sales, or “going out of business” sales to be conducted on or from the
Premises; (ii) use or permit the use of any objectionable advertising medium
which is audible outside of the Premises; or (iii) place or maintain any
merchandise, trash, refuse or other articles in any vestibule, service corridor
or entry way of the Premises, on the footwalks or any corridors adjacent thereto
or elsewhere on the exterior of the Premises so as to obstruct any driveway,
corridor, footwalk or other Common Areas.

 

(d)                                 Subject to Landlord’s approval, which
approval shall not be unreasonably withheld, conditioned or delayed, Tenant will
repair promptly at its own expense by or under the direction of Landlord, any
damage (whether structural or nonstructural) to the Premises or the Property
caused by any construction or alterations performed by Tenant or by bringing
into the Premises or on the Property any property for Tenant’s use, or by the
installation or removal of such property, regardless of fault or by whom such
damage shall be caused, except to the extent caused by the negligence of
Landlord or its contractors or subcontractors or its or their agents or
employees.

 

(e)                                  In the event Tenant fails in the
performance to Landlord’s reasonable satisfaction of any of its obligations
under this Section, and Tenant fails to commence and diligently pursue the
performance of its obligations within thirty (30) days after written notice from
Landlord (except that in an emergency no notice shall be required), Landlord, in
addition to Landlord’s other remedies under this Lease, at law or in equity, may
(but shall not be obligated to do so) cure such default on behalf of Tenant
without any liability of Landlord for damage to Tenant’s fixtures or other
property or to the business of Tenant or any assignee, subtenant,
concessionaire, or licensee by reason thereof, and Tenant shall reimburse
Landlord, as Additional Rent, upon demand, for any all reasonable and actual
sums paid or costs incurred in curing such default.

 

ARTICLE 10

 

IMPROVEMENTS

 

10.1                        Improvements to the Premises.

 

(a)                                 Landlord’s Work.  Landlord is leasing the
Premises to Tenant subject to the terms of the Work Letter attached as
Exhibit “E”.

 

(b)                                 Construction Improvements.  Landlord shall
make those improvements to the Premises n accordance with the terms of the Work
Letter attached hereto as Exhibit “E” (the “Construction Improvements”).

 

10.2                        Tenant Alterations.  (a)  From and after the time
that Landlord makes the Construction Improvements, the Tenant shall not make any
material alteration, improvement or

 

30

--------------------------------------------------------------------------------


 

addition (“Alterations”) to the Premises without first (a) presenting to the
Landlord plans and specifications therefor and obtaining the Landlord’s written
consent thereto (which shall not, in the case of (i) non-structural interior
Alterations, or (ii) Alterations which would not affect any electrical,
mechanical, plumbing or other Building systems, be unreasonably withheld,
conditioned or delayed so long as such Alterations will not violate applicable
law or the provisions of this Lease, or impair the value of the Premises, the
Building or the rest of the Property) and (b) obtaining any and all governmental
permits or approvals for such Alterations, which are required by applicable law;
provided, that (i) any and all contractors or workmen performing such
Alterations must first be approved by the Landlord, (ii) all work is performed
in a good and workmanlike manner in compliance with all applicable codes, rules,
regulations and ordinances, and (iii) the Tenant shall remove any non-standard
Alterations to the Premises and restore the Premises to its condition
immediately before such non-standard Alterations were made, by not later than
the date on which the Tenant vacates the Premises or the Termination Date,
whichever is earlier (this restoration provision shall not apply, however, to
the Construction Improvements).  The Tenant, at its own expense, shall repair
promptly any damage to the Building caused by bringing therein any property for
its use, or by the installation or removal of such property, regardless of fault
or by whom such damage is caused, unless caused by the gross negligence or
willful misconduct of Landlord, its agents, employees and/or contractors.

 

10.3                        Acceptance of Possession.  The Tenant shall for all
purposes of this Lease be deemed to have accepted the Expansion Premises and the
Building and to have acknowledged them to be in the condition called for
hereunder except with respect to those defects of which the Tenant notifies the
Landlord within six (6) months after the Rent Commencement Date.

 

10.4                        Fixtures.  Any and all improvements, repairs,
alterations and all other property attached to, used in connection with or
otherwise installed within the Premises by the Landlord or the Tenant shall
become the Landlord’s property, without payment therefor by the Landlord,
immediately on the completion of their installation; provided that any
machinery, equipment or fixtures installed by the Tenant and used in the conduct
of the Tenant’s trade or business (rather than to service the Premises, the
Building or the Project generally) and not part of the Building Service
Equipment shall remain the Tenant’s property.  The terms of section 10.4 shall
apply with respect to all of Tenant’s fixtures.

 

10.5                        Roof Deck.  Subject to the conditions contained
herein, the Tenant shall have the right to install a roof deck on the Signature
Building subject to the written approval of Landlord (including approval of:
design, deck size and the final engineered design), such approval not to be
unreasonably withheld, conditioned or delayed, and consistent with all
applicable local, state and federal rules and regulations.  Landlord may
require, as a condition of approval, that commercially reasonable barriers and
safety features be incorporated into the final design, both to limit pedestrian
access to any area of the roof that is not part of the deck, and to limit or
eliminate access to the edge of the roof.  The full cost of design, construction
and maintenance and operating costs for the roof deck (including any additional
property taxes solely attributable to the roof deck) shall be paid in their
entirety by Tenant.  The design shall make provision for the future maintenance
of the roof, and the scope of the work shall include any necessary upgrades to
the existing structure, roof, roof membrane, and Building, as well as to the
roofing system and flashings to the extent reasonably necessary to allow for
access to the areas under the

 

31

--------------------------------------------------------------------------------


 

roof deck for inspection.  The roof deck shall be considered part of the
Premises for all purposes except for Tenant’s obligation to pay Rent for the
roof deck and as to Landlord’s obligation to provide cleaning or janitorial
services for same.  The total size of the roof deck shall not exceed 6,000
square feet or such other size to which the parties may subsequently agree.

 

ARTICLE 11

 

LANDLORD’S RIGHT OF ENTRY

 

Subject to Tenant’s reasonable security requirements, the Landlord and its
authorized representatives shall be entitled to enter the Premises at any
reasonable time during the Tenant’s usual business hours, after giving the
Tenant at least one (1) business day written notice thereof, (a) to inspect the
Premises, (b) to exhibit the Premises (i) to any existing or prospective
purchaser or Mortgagee thereof, or (ii) during the last six (6) months of the
Term, to any prospective tenant thereof, provided that in doing so the Landlord
and each such invitee observes all reasonable safety standards and procedures
which the Tenant may require, and (c) to make any repair thereto and/or to take
any other action therein which the Landlord is permitted to take by this Lease
or applicable law (provided, that in any situation in which, due to an emergency
or otherwise, the Landlord reasonably believes the physical condition of the
Premises, the Building or any part of the Project would be unreasonably
jeopardized or that a person could be injured unless the Landlord were to take
such action immediately, the Landlord shall not be required to give such notice
to the Tenant and may enter the same at any time).  Nothing in this section
shall be deemed to impose any duty on the Landlord to make any such repair or
take any such action, and the Landlord’s performance thereof shall not
constitute a waiver of the Landlord’s right hereunder to have the Tenant perform
such work.  The Landlord shall not in any event be liable to the Tenant for any
inconvenience, annoyance, disturbance, loss of business or other damage or loss
sustained by the Tenant by reason of the making of such repairs, the taking of
such action or the bringing of materials, supplies and equipment upon the
Premises during the course thereof, and the Tenant’s obligations under this
Lease shall not be affected thereby provided Landlord shall use reasonable
efforts to minimize any disruption to Tenant’s normal business operations.

 

ARTICLE 12

 

DAMAGE OR DESTRUCTION

 

12.1                        Option to Terminate.  If during the Term either the
Premises or the Building are damaged by fire or other cause to such extent that
the damage, in the reasonable determination of an independent engineer, cannot
be fully repaired within one hundred eighty (180) days from the date of the
casualty (or if despite a shorter estimate, the restoration in fact takes longer
than one hundred eighty (180) days from the date of the casualty), Landlord or
Tenant, upon notice to the other party, may terminate this Lease, in which event
the Rent shall be apportioned and paid to the date of such damage.
Notwithstanding anything herein to the contrary, Landlord shall have the right
to terminate this Lease if (1) insurance proceeds are insufficient to pay the
full cost of such repair and restoration (provided Landlord maintained the
insurance required pursuant to the terms of this Lease), (2) the holder of any
Mortgage fails or refuses to make such insurance proceeds available for such
repair and restoration, (3) zoning or other applicable Laws do not permit such
repair and restoration, or (4) Landlord elects to raze the Building after any

 

32

--------------------------------------------------------------------------------


 

substantial damage to the Building.  On such termination, the Tenant shall pay
to the Landlord all Base Rent, Additional Rent and other sums and charges
payable by the Tenant hereunder and accrued through the date of such casualty. 
If neither party terminates this Lease pursuant to this section, the Landlord
shall restore the Premises as soon thereafter as is reasonably possible to their
condition on the date of completion of the Landlord’s Work, taking into account
any delay experienced by the Landlord in recovering the proceeds of any
insurance policy payable on account of such damage or destruction and in
obtaining any necessary permits.  Until the Premises are so repaired, the Base
Rent (and each installment thereof) and the Additional Rent shall abate in
proportion to the floor area of so much, if any, of the Premises as is rendered
substantially unusable by the Tenant by such damage or destruction.

 

12.2                        No Termination of Lease.  Except as is otherwise
expressly permitted by subsection 12.1, no total or partial damage to or
destruction of any or all of the Premises shall entitle either party hereto to
surrender or terminate this Lease, or shall relieve the Tenant from its
liability hereunder to pay in full the Base Rent, any Additional Rent and all
other sums and charges which are otherwise payable by the Tenant hereunder, or
from any of its other obligations hereunder.  Tenant hereby waives any right now
or hereafter conferred upon it by statute or otherwise, on account of any such
damage or destruction, to surrender this Lease, to quit or surrender any or all
of the Premises, or to have any suspension, diminution, abatement or reduction
of the Base Rent or any Additional Rent or other sum payable by the Tenant
hereunder.

 

ARTICLE 13

 

CONDEMNATION

 

13.1                        Termination of Lease.  If any or all of the Premises
and/or of that portion of the Project underlying the Premises is taken by the
exercise of any power of eminent domain or is conveyed to or at the direction of
any governmental entity under a threat of any such taking (each of which is
herein referred to as a “Condemnation”), this Lease shall terminate on the date
on which the title to so much of the Premises as is the subject of such
Condemnation vests in the condemning authority, unless the parties hereto
otherwise agree in writing.  If all or any substantial portion of the Building
or the Project other than that portion thereof underlying the Premises is taken
or conveyed in a Condemnation, the Landlord shall be entitled, by giving written
notice thereof to the Tenant, to terminate this Lease on the date on which the
title to so much thereof as is the subject of such Condemnation vests in the
condemning authority.  If this Lease is not terminated pursuant to this
subsection, and subject to receipt of sufficient proceeds from the condemning
authority, the Landlord shall restore any of the Premises damaged by such
Condemnation substantially to its condition immediately before such
Condemnation, as soon after the Landlord’s receipt of the proceeds of such
Condemnation as is reasonably possible under the circumstances.

 

13.2                        Condemnation Proceeds.  Regardless of whether this
Lease is terminated under this section, the Tenant shall have no right in any
such Condemnation to make any claim on account thereof against the condemning
authority, except that the Tenant may make a separate claim for the Tenant’s
moving expenses and the value of the Tenant’s trade fixtures, provided that such
claim does not reduce the sums otherwise payable by the condemning authority to
the

 

33

--------------------------------------------------------------------------------


 

Landlord.  Except as aforesaid, the Tenant hereby (a) waives all claims which it
may have against the Landlord or such condemning authority by virtue of such
Condemnation, and (b) assigns to the Landlord all such claims (including but not
limited to all claims for leasehold damages or diminution in value of the
Tenant’s leasehold interest hereunder).

 

13.3                        Effect on Rent.  If this Lease is terminated under
this section, any Base Rent, any Additional Rent and all other sums and charges
required to be by the Tenant hereunder shall be apportioned and paid to the date
of such termination.  If this Lease is not so terminated in the event of a
Condemnation, the Base Rent (and each installment thereof) and the Additional
Rent shall be abated from the date on which the title to so much, if any, of the
Premises as is the subject of such Condemnation vests in the condemning
authority, through the Termination Date, in proportion to the floor area of such
portion of the Premises as is the subject of such Condemnation.

 

13.4                        No Termination of Lease.  Except as otherwise
expressly provided in this section, no total or partial Condemnation shall
entitle either party hereto to surrender or terminate this Lease, or shall
relieve the Tenant from its liability hereunder to pay in full the Base Rent,
any Additional Rent and all other sums and charges which are otherwise payable
by the Tenant hereunder, or from any of its other obligations hereunder, and the
Tenant hereby waives any right now or hereafter conferred upon it by statute or
otherwise, on account of any such Condemnation, to surrender this Lease, to quit
or surrender any or all of the Premises, or to receive any suspension,
diminution, abatement or reduction of the Base Rent or any Additional Rent or
other sum payable by the Tenant hereunder.

 

ARTICLE 14

 

ASSIGNMENT AND SUBLETTING

 

14.1                        Landlord’s Consent Required.  The Tenant shall not
assign this Lease, in whole or in part, nor sublet all or any part of the
Premises, nor license concessions or lease departments therein, nor otherwise
permit any other person to occupy or use any portion of the Premises
(collectively, a “Transfer”), without in each instance first obtaining the prior
written consent of the Landlord, which consent may not be unreasonably withheld,
conditioned or delayed, provided said assignee or subtenant agrees in writing in
a form reasonably acceptable to the Landlord to be bound by all of the terms and
conditions of this Lease and Tenant is not in default under the terms and
provisions of this Lease beyond any applicable notice and cure period.  In
addition, the assignee must satisfy all of the following conditions:  (i) the
assignee must have the financial ability to meet all obligations under this
Lease; (ii) such transfer does not adversely affect the quality and type of
business operation which Tenant has conducted theretofore; (iii) such transferee
shall possess qualifications for the Tenant’s business substantially equivalent
to those of Tenant and shall have demonstrated recognized experience in
successfully operating a similar business; (iv) such transferee shall continue
to operate the business conducted in the Premises pursuant to all of the
provisions of the Lease; and (v) Tenant shall provide Landlord with a copy of
such assumption/transfer document.  Notwithstanding the foregoing, Tenant shall
have the right without Landlord’s prior written consent (but with at least
fifteen (15) days prior written notice to Landlord) to assign this Lease or
sublet all or any part of the Premises to any parent, subsidiary, or affiliate
corporation. Consent by the Landlord to any assignment,

 

34

--------------------------------------------------------------------------------

 

subletting, licensing or other Transfer shall not (i) constitute a waiver of the
requirement for such consent to any subsequent assignment, subletting, licensing
or other Transfer, (ii) relieve the Tenant from its duties, responsibilities and
obligations under this Lease, or (iii) relieve any guarantor of this Lease from
such guarantor’s obligations under its guaranty agreement.  For purposes hereof,
an affiliate shall mean any corporation, limited liability company, association,
trust, or partnership (1) that Controls (as herein defined) Tenant, (2) that is
under the Control of Tenant, through stock ownership or otherwise, (3) that is
under common Control with Tenant, or (4) which results from the merger or
consolidation with Tenant, or acquires all of the assets of Tenant, provided
that after the conclusion of such transaction, the surviving entity has a net
worth and general creditworthiness (which shall be determined using generally
accepted accounting principles consistently applied and using the most recent
financial statements) not less than those of Tenant immediately prior to such
merger, consolidation or reorganization.  The terms “Control” or “Controls” as
used in this Section 14.1 shall mean the power to directly control all
management decisions of Tenant or such other entity.

 

14.2                        Acceptance of Rent from Transferee.  The acceptance
by the Landlord of the payment of Rent from any person following any act,
assignment or other Transfer prohibited by this section shall not constitute a
consent to such act, assignment or other Transfer, nor shall the same be deemed
to be a waiver of any right or remedy of the Landlord’s hereunder.

 

14.3                        Conditions of Consent.  All reasonable costs
incurred by the Landlord in connection with any request for consent to a
Transfer, including reasonable costs of investigation and the reasonable fees of
the Landlord’s counsel, in an amount not to exceed one thousand and no/100
dollars ($1,000.00) in the aggregate shall be paid by the Tenant on demand as
Additional Rent and as a further condition of any consent which may be given.

 

14.4                        Profits from Use or Transfer.  The Tenant agrees
that in the event of a Transfer of the leasehold interest requiring Landlord’s
consent, the Tenant shall pay the Landlord as Additional Rent, within ten (10)
days after receipt thereof, fifty percent (50%) of the excess of (i) any and all
consideration, money or thing of value, however characterized, received by the
Tenant or payable to the Tenant in connection with or arising out of such
Transfer, over (ii) all amounts otherwise payable by the Tenant to the Landlord
pursuant to this Lease.

 

14.5                        Transfer; Issuance of Corporate Shares; Creation of
Partnership Interests.  A.  If the Tenant (or any general partner of the Tenant,
or any guarantor of the Tenant), is a corporation (other than a corporation the
outstanding voting stock of which is listed on a “national securities exchange,”
as defined in the Securities Exchange Act of 1934), or a general or limited
partnership or a limited liability company, the Tenant shall give the Landlord
notice within fifteen (15) days following the date upon which (i) additional
voting stock (or Membership Interest, as the case may be) is issued by the
Tenant or by any such general partner or guarantor or member of Tenant, or any
part or all of the corporate shares of the Tenant or any such general partner or
guarantor or member is Transferred if such issuance or transfer results in a
change in control of the ownership of Tenant, or (ii) additional partnership,
stock ownership, or member interests are created by the Tenant or by any such
guarantor, general partner, shareholder, or member, or any part or all of the
partnership or member interests of the Tenant or of any such guarantor are
Transferred, by sale, assignment, pledge, bequest, inheritance, operation of law
or otherwise.

 

35

--------------------------------------------------------------------------------


 

14.6                        Landlord’s Right of Recapture.  [Intentionally
omitted.]

 

ARTICLE 15

 

RULES AND REGULATIONS

 

The Landlord shall have the right to prescribe, at its sole discretion, the
Rules and Regulations.  The Rules and Regulations may govern, without
limitation, the use of sound apparatus, noise or vibrations emanating from
machinery or equipment, obnoxious fumes and/or odors, the parking of vehicles,
lighting and storage and disposal of trash and garbage.  The Landlord will not
enforce the Rules and Regulations in a discriminatory manner and will make
reasonable efforts to enforce the Rules and Regulations uniformly against all
tenants.  The Tenant shall adhere to the Rules and Regulations and shall cause
its agents, employees, invitees, visitors and guests to do so.  A copy of the
Rules and Regulations in effect on the date hereof is attached hereto as Exhibit
“D”. The Landlord shall have the right to amend the Rules and Regulations in a
reasonable manner from time to time.

 

ARTICLE 16

 

SUBORDINATION AND ATTORNMENT

 

16.1                        Subordination.

 

(a)                                 Subject to the terms of this Article 16,
unless a Mortgagee otherwise shall elect as provided herein, the Tenant’s rights
under this Lease are and shall remain subject and subordinate to the lien
operation and effect of any mortgage, deed of trust or other security instrument
constituting a lien upon the Premises, and/or the Project, whether the same
shall be in existence on the date hereof or created hereafter (any such lease,
mortgage, deed of trust or other security instrument being referred to herein as
a “Mortgage,” and the party or parties having the benefit of the same, whether
as beneficiary, trustee or noteholders being referred to hereinafter
collectively as “Mortgagee”).  The Tenant’s acknowledgment and agreement of
subordination as provided for in this section is self-operative and no other
instrument of subordination shall be required; however, the Tenant shall execute
and deliver, within fifteen (15) business days after written request therefor, a
document providing for such further assurance thereof and for such other matters
as shall be requisite or as may be requested from time to time by the Landlord
or any Mortgagee.

 

(b)                                 The Landlord hereby directs the Tenant, upon
(i) the occurrence of any event of default by the Landlord, as mortgagor under
any Mortgage, (ii) the receipt by the Tenant of a notice of the occurrence of
such event of default under such Mortgage from the Landlord or such Mortgagee,
or (iii) a direction by the Mortgagee under such Mortgage to the Tenant to pay
all Rent thereafter to such Mortgagee, to make such payment to such Mortgagee,
and the Landlord agrees that in the event that the Tenant makes such payments to
such Mortgagee, as aforesaid, the Tenant shall not be liable to the Landlord for
the same.  In addition, the Mortgagee (and any person who acquires the property
from Mortgagee) shall not be responsible for security

 

36

--------------------------------------------------------------------------------


 

deposits not actually received by the Mortgagee, or its affiliate, after the
Mortgagee, or its affiliate, becomes the owner of the property.

 

16.2                        Mortgagee’s Unilateral Subordination.  If a
Mortgagee shall so elect by written notice to the Tenant or by the recording of
a unilateral declaration of subordination, this Lease and the Tenant’s rights
hereunder shall be superior and prior in right to the Mortgage of which such
Mortgagee has the benefit, with the same force and effect as if this Lease had
been executed, delivered and recorded prior to the execution, delivery and
recording of such Mortgage, subject, nevertheless, to such conditions as may be
set forth in any such notice or declaration.

 

16.3                        Attornment. Within a reasonable time after the full
execution of this Lease but in no event more than sixty (60) days, Landlord
shall obtain a non-disturbance agreement on Tenant’s behalf from the existing
Mortgagee, if any, on such Mortgagee’s commercially reasonable standard form
(and in recordable form).  Provided the applicable mortgagee delivers to Tenant
a nondisturbance agreement on such form agreeing that such Mortgagee or any
purchaser in a foreclosure sale shall recognize and be bound by the terms of
this Lease upon a foreclosure or deed in lieu thereof (or termination of any
such ground lease), this Lease shall be subject and subordinate to the
provisions, operation and effect of said lien.  As a condition to Tenant’s
subordination for all future Mortgagees, Landlord shall secure for and promptly
deliver to Tenant such a non-disturbance agreement recognizing Tenant’s (and its
designees’, assignees’ and subtenants’) rights under this Lease from each future
Mortgagee hereafter encumbering the Building. Subject to the terms of this
Section 16.3, if any Person shall succeed to all or any part of the Landlord’s
interest in the Premises, whether by purchase, foreclosure, deed in lieu of
foreclosure, power of sale, termination of lease or otherwise, and if such
successor-in-interest requests or requires, the Tenant shall attorn to such
successor-in-interest and shall execute and deliver within fifteen (15) business
days after receipt thereof an agreement in confirmation of such attornment in a
form as may be reasonably requested by such successor-in-interest.  Failure to
respond within such fifteen (15) business day period shall be deemed to be a
confirmation by the Tenant of the facts and matters set forth therein.

 

ARTICLE 17

 

DEFAULTS AND REMEDIES

 

17.1                        “Event of Default” Defined.  Any one or more of the
following events shall constitute a default under the terms of this Lease
(“Event of Default”):

 

(a)                                 the failure of the Tenant to pay any Rent or
other sum of money due hereunder to the Landlord or any other person within five
(5) days after receipt of written notice that the same is past due, although
Landlord shall not be required to send such notice any more than two (2) times
in any given twelve (12) month period;

 

(b)                                 the filing of a petition proposing the
adjudication of the Tenant as a bankrupt or insolvent, or the reorganization of
the Tenant, or an arrangement by the Tenant with its creditors, whether pursuant
to the Federal Bankruptcy Act or any similar federal or state

 

37

--------------------------------------------------------------------------------


 

proceeding, unless such petition is filed by a party other than the Tenant and
is withdrawn or dismissed within sixty (60) days after the date of its filing;

 

(c)                                  the appointment of a receiver or trustee
for the business or property of the Tenant, unless such appointment is vacated
within sixty (60) days of its entry;

 

(d)                                 the making by the Tenant of an assignment
for the benefit of its creditors;

 

(e)                                  a default by the Tenant in the performance
or observance of any covenant or agreement of this Lease to be performed or
observed by the Tenant (other than as set forth in clauses (a) through (d)
above), which default is not cured within thirty (30) days after the giving of
written notice thereof by the Landlord, unless such default is of such nature
that it cannot be cured within such 30-day period, in which event an Event of
Default shall not be deemed to have occurred if the Tenant institutes a cure
within the 30-day period and thereafter diligently and continuously prosecutes
the curing of the same until completion but in no event shall such cure period
exceed one hundred twenty (120) days; or

 

(f)                                   the vacating or abandonment of the
Premises by the Tenant at any time during the Term together with the failure to
pay Rent.

 

17.2                        Landlord’s Remedies.  Upon the occurrence of an
Event of Default, the Landlord, without notice to the Tenant in any instance
(except where expressly provided for below), may do any one or more of the
following:

 

(a)                                 perform, on behalf and at the expense of the
Tenant, any obligation of the Tenant under this Lease which the Tenant has
failed to perform beyond any applicable grace or cure periods and of which the
Landlord shall have given the Tenant notice (except in an emergency situation in
which no notice is required), the cost of which performance by the Landlord,
together with interest thereon at the Default Rate from the date of such
expenditure, shall be deemed Additional Rent and shall be payable by the Tenant
to the Landlord as otherwise set forth herein;

 

(b)                                 elect to terminate this Lease and the
tenancy created hereby by giving notice of such election to the Tenant without
any right on the part of the Tenant to save the forfeiture by payment of any sum
due or by other performance of condition, term, agreement or covenant broken, or
elect to terminate the Tenant’s possessory rights and all other rights of the
Tenant without terminating this Lease, and in either event, at any time
thereafter without notice or demand and without any liability whatsoever,
re-enter the Premises by force, summary proceedings or otherwise, and remove the
Tenant and all other persons and property from the Premises, and store such
property in a public warehouse or elsewhere at the cost and for the account of
the Tenant without resort to legal process and without the Landlord being deemed
guilty of trespass or becoming liable for any loss or damage occasioned thereby;
and

 

(c)                                  exercise any other legal and/or equitable
right or remedy which it may have at law or in equity, including rights of
specific performance and/or injunctive relief, where appropriate.

 

38

--------------------------------------------------------------------------------


 

17.3                        Damages.

 

(a)                                 If this Lease, or Tenant’s right to
possession, is terminated by the Landlord pursuant to subsection 17.2, the
Tenant nevertheless shall remain liable for any Rent and damages which may be
due or sustained prior to such termination, as well as all reasonable costs,
fees and expenses incurred by the Landlord in pursuit of its remedies hereunder,
and/or in connection with any bankruptcy proceedings of the Tenant, and/or in
connection with renting the Premises to others from time to time plus either:

 

(i)                                    the Rent which, but for the termination
of this Lease, would have become due during the remainder of the Term, less the
amount or amounts of rent, if any, which the Landlord receives during such
period from others to whom the Premises may be rented (other than any additional
rent received by the Landlord as a result of any failure of such other person to
perform any of its obligations to the Landlord), in which case Landlord’s
damages shall be computed and payable in monthly installments, in advance, on
the first business day of each calendar month following the termination of this
Lease and shall continue until the date on which the Term would have expired but
for such termination, and any action or suit brought to collect any such damages
for any month shall not in any manner prejudice the right of the Landlord to
collect any damages for any subsequent months by similar proceeding; or

 

(ii)                                limited damages equal to the present worth
(as of the date of such termination) of the Rent which, but for the termination
of this Lease, would have become due during the remainder of the Term, less the
fair rental value of the Premises, as determined by an independent real estate
appraiser or broker selected by the Landlord, in which case Landlord’s damages
shall be payable to the Landlord in one lump sum on demand, and shall bear
interest at the Default Rate.  “Present worth” shall be computed by discounting
such amount to present worth at a rate equal to one percentage point above the
discount rate then in effect at the Federal Reserve Bank located nearest the
Project.

 

(b)                                 If, as a result of any breach or default in
the performance of any of the provisions of this Lease beyond any applicable
notice and cure period, Landlord uses the services of an attorney in order to
secure compliance with such provisions or recover damages therefor, or to
terminate this Lease or evict Tenant, of if Landlord is required to defend
itself or the terms of this Lease and Landlord uses the services of an attorney,
then Tenant shall reimburse Landlord, upon demand, for Landlord’s reasonable and
actual attorney’s fees, costs, charges and expenses so incurred including, but
not limited to the fees and expenses of outside counsel, agents and others
retained by Landlord incurred in enforcing Tenant’s obligations hereunder or
incurred by Landlord in any litigation, negotiation or transaction in which
Landlord is involved, with such amounts being due as Additional Rent.  In the
event either party initiates legal proceedings or retains an attorney to enforce
any right or obligation under this Lease or to obtain relief for the breach of
any covenant hereof, the party ultimately prevailing in such proceedings or the
non-defaulting party shall be entitled to recover all costs and reasonable
attorneys’ fees.

 

(c)                                  No payment by Tenant or receipt by Landlord
of a lesser amount than any payment of Rent, Annual Rent or Additional Rent
herein stipulated shall be deemed to be other than on account of the earliest
Annual Rent or Additional Rent due and payable. Landlord may accept such check
or payment without prejudice to Landlord’s right to recover the balance of such
Rent or pursue any other remedy provided in this Lease, at law or in equity.

 

39

--------------------------------------------------------------------------------


 

ARTICLE 18

 

ESTOPPEL CERTIFICATE

 

The Tenant shall, without charge, at any time and from time to time, within
fifteen (15) days after receipt of request therefor from the Landlord, execute,
acknowledge and deliver to the Landlord, and to such Mortgagee or other party as
may be designated by the Landlord, a written estoppel certificate in form and
substance as may be reasonably requested from time to time by the Landlord, the
other party or any Mortgagee, certifying to the other party, any Mortgagee, any
purchaser of Landlord’s interest in all or any part of the Property, or any
other person or entity designated by the other party, as of the date of such
estoppel certificate, the following: (a) whether the Tenant is in possession of
the Property; (b) whether this Lease is in full force and effect; (c) whether
there are any amendments to this Lease, and if so, specifying such amendments;
(d) whether there are any then-existing setoffs or defenses against the
enforcement of any rights hereunder, and if so, specifying such matters in
detail; (e) the dates, if any, to which any rent or other sums due hereunder
have been paid in advance and the amount of any security deposit held by the
Landlord; (f) that the Tenant has no knowledge of any then-existing defaults of
the Landlord under this Lease, or if there are such defaults, specifying them in
detail; (g) that the Tenant has no knowledge of any event having occurred that
authorized the termination of this Lease by the Tenant, or if such event has
occurred, specifying it in detail; (h) the address to which notices to the
Tenant should be sent; and (i) any and all other matters reasonably requested by
the Landlord, any Mortgagee and/or any other person or entity designated by the
Landlord.  If this Lease is subject to a Guaranty, any such certificate shall
also include the joinder by such Guarantor certifying, among other things, that
the Guaranty remains in full force and effect, that no notice of default under
the Guaranty has been given to Guarantor by Landlord, and to the best of
Guarantor’s knowledge, information, and belief, no condition exists that might
give rise to a default by Guarantor under the Guaranty.  Any such estoppel
certificate may be relied upon by the person or entity to whom it is directed or
by any other person or entity that could reasonably be expected to rely on it in
the normal course of business.  The failure of the Tenant to execute,
acknowledge and deliver such a certificate in accordance with this section
within thirty (30) days after a written request therefor by the Landlord shall
constitute an acknowledgment by the Tenant, which may be relied on by any person
or entity who would be entitled to rely upon any such certificate, that such
certificate as submitted by the requesting party to the other party is true and
correct, and the requesting party is hereby authorized to so certify.

 

ARTICLE 19

 

QUIET ENJOYMENT

 

The Landlord hereby warrants that, so long as all of the Tenant’s obligations
hereunder are timely performed, the Tenant will have during the Term quiet and
peaceful possession of the Premises and enjoyment of such rights as the Tenant
may hold hereunder to use the Common Areas, against any person claiming by,
through or under Landlord, except if and to the extent that such possession and
use are terminated pursuant to this Lease.

 

40

--------------------------------------------------------------------------------

 

ARTICLE 20

 

NOTICES

 

Except as may be otherwise provided in this Lease, any notice, demand, consent,
approval, request or other communication or document to be provided hereunder to
the Landlord or the Tenant (a) shall be in writing, and (b) shall be deemed to
have been provided (i) two (2) days following the date sent as certified mail in
the United States mails, postage prepaid, return receipt requested, (ii) on the
day following the date it is deposited prior to the close of business with
Federal Express or another national courier service or (iii) on the date of hand
delivery (if such party’s receipt thereof is acknowledged in writing), in each
case to the address of such party set forth herein below or to such other
address as such party may designate from time to time by notice to each other
party hereto.

 

If to the Landlord, notice shall be sent to:

 

The Can Company, LLC

c/o Cross St. Partners, LLC.

1040 Hull Street, Suite 200

Baltimore, Maryland 2123

 

With a copy to:

 

Vice-President, Asset Management

c/o Cross St. Partners, LLC

1040 Hull Street, Suite 200

Baltimore, Maryland 21230

 

If to the Tenant, notices shall be sent to:

Executive Vice President and Chief Financial Officer

and

Senior Vice President and Chief Accounting Officer

Millennial Media, Inc.

2400 Boston Street, Suite 301

Baltimore, Maryland 21224

 

41

--------------------------------------------------------------------------------


 

With a copy to:

 

Cooley LLP

11951 Freedom Drive

Reston, Virginia 20190

Attn:  Michelle Garcia Schulman, Esq.

 

Counsel for a party hereto shall have the right to send any notice to the other
party, and such notice so sent shall contain a certification that the sender is
counsel to the party for whom the sender is delivering such notice and that the
sender is authorized to deliver such notice on such party’s behalf.

 

ARTICLE 21

 

GENERAL

 

21.1                        Effectiveness and Counterparts.  This Lease shall
become effective on and only on its execution and delivery by each party
hereto.  This Lease may be executed in multiple counterparts, each of which
shall be deemed an original and all of which together constitute one and the
same document.  Faxed or emailed signatures shall have the same binding effect
as original signatures.

 

21.2                        Complete Understanding.  This Lease represents the
complete understanding between the parties hereto as to the subject matter
hereof, and supersedes all prior negotiations, representations, guaranties,
warranties, promises, statements and agreements, either written or oral, between
the parties hereto as to the same.

 

21.3                        Amendment.  This Lease may be amended by and only by
an instrument executed and delivered by each party hereto.

 

21.4                        Waiver.  No party hereto shall be deemed to have
waived the exercise of any right which it holds hereunder unless such waiver is
made expressly and in writing (and, without limiting the generality of the
foregoing, no delay or omission by any party hereto in exercising any such right
shall be deemed a waiver of its future exercise).  No such waiver made in any
instance involving the exercise of any such right shall be deemed a waiver as to
any other such instance or any other such right.  Without limiting the
generality of the foregoing provisions of this subsection, the Landlord’s
receipt or acceptance of any Base Rent, Additional Rent or other sum from the
Tenant or any other person shall not be deemed a waiver of the Landlord’s right
to enforce any of its rights hereunder on account of any default by the Tenant
in performing its obligations hereunder.

 

21.5                        Applicable Law.  This Lease shall be given effect
and construed by application of the laws of Maryland and any action or
proceeding arising hereunder shall be brought in the courts of Maryland.

 

21.6                        Commissions and Advisory Fees.  The parties hereto
hereby acknowledge and agree that, in connection with the leasing of the
Premises hereunder, Tenant has used the services of an advisor.  For services
performed by its advisor, Landlord shall pay to Tenant an advisory

 

42

--------------------------------------------------------------------------------


 

fee (“Advisory Fee”) in connection with this Lease in the amount of Five Hundred
Thousand and 00/100 Dollars ($500,000.00).  At Tenant’s election, Tenant may
direct Landlord to remit the Advisory Fee directly to its advisor. 
Fifty-percent (50%) of this fee shall be paid to Tenant or Tenant’s designee
upon signing or execution of this Lease.  The remaining fifty percent (50%)
shall be paid to Tenant or Tenant’s designee upon the later of i) July 1, 2014,
Tenant’s scheduled initial rent payment pursuant to Article 4.1 A for the
portion of the Expansion Premises consisting of the 3rd Floor of the Factory
Building, and ii) Tenant’s payment of the first month’s rent due under this
Lease for the Premises including the portion of the Expansion Premises
consisting of the 3rd Floor of the Factory Building.

 

Any and all commissions due to any brokers shall be paid in accordance with the
terms and conditions set forth in a separate written agreement or agreements
between the Landlord and such broker.  Subject to the foregoing, each party
hereto hereby represents and warrants to the other that, in connection with such
leasing, the party so representing and warranting has not dealt with any real
estate broker, agent or finder, and there is no commission, charge or other
compensation due on account thereof.  Each party hereto shall indemnify and hold
harmless the other against and from any inaccuracy in such party’s
representation.

 

21.7                        Landlord’s Liability.  No Person holding the
Landlord’s interest hereunder (whether or not such Person is named as the
“Landlord” herein) shall have any liability hereunder after such Person ceases
to hold such interest, except for any such liability accruing while such Person
holds such interest.  No Mortgagee not in possession of the Premises shall have
any liability hereunder.  The Landlord nor any principal, agent, member,
officer, director, partner, employee, or contractor of the Landlord, whether
disclosed or undisclosed, shall have any personal liability under this Lease. 
If the Landlord defaults in performing any of its obligations hereunder or
otherwise, the Tenant shall look solely to the Landlord’s equity, interest and
rights in the Project to satisfy the Tenant’s remedies on account thereof.  In
the event Tenant obtains a final nonappealable judgment against Landlord, but is
unable to collect after reasonable collection efforts because Landlord has no
equity in the Building, or is otherwise judgment proof, Tenant, at its option,
may offset the judgment against its rental obligations hereunder.

 

21.8                        Remedies Cumulative.  No reference to any specific
right or remedy shall preclude the Landlord from exercising any other right or
from having any other remedy or from maintaining any action to which it may
otherwise be entitled at law or in equity.  No failure by the Landlord to insist
upon the strict performance of any agreement, term, covenant or condition
hereof, or to exercise any right or remedy consequent upon a breach thereof, and
no acceptance of full or partial Rent during the continuance of any such breach,
shall constitute a waiver of any such breach, agreement, term, covenant or
condition.  No waiver by the Landlord of any breach by the Tenant under this
Lease or of any breach by any other tenant under any other lease of any portion
of the Building shall affect or alter this Lease in any way whatsoever.

 

21.9                        Severability.  No determination by any court,
governmental or administrative body or agency or otherwise that any provision of
this Lease or any amendment hereof is invalid or unenforceable in any instance
shall affect the validity or enforceability of (a) any other provision hereof,
or (b) such provision in any circumstance not controlled by such determination. 
Each such provision shall remain valid and enforceable to the fullest extent
allowed by, and shall be construed wherever possible as being consistent with,
applicable law.

 

43

--------------------------------------------------------------------------------


 

21.10                 Authority.  If the Tenant is a corporation partnership,
limited liability company or similar entity, the person executing this Lease on
behalf of the Tenant represents and warrants that (a) the Tenant is duly
organized and validly existing and (b) this Lease (i) has been authorized by all
necessary parties, (ii) is validly executed by an authorized officer or agent of
the Tenant and (iii) is binding upon and enforceable against the Tenant in
accordance with its terms.

 

21.11                 Recordation.  Neither this Lease, any amendment to this
Lease, nor any memorandum, affidavit or other item with respect thereto shall be
recorded by the Tenant or by anyone acting through, under or on behalf of the
Tenant, and the recording thereof in violation of this provision shall (i) be
deemed an Event of Default and (ii) at the Landlord’s election, make this Lease
null and void.

 

21.12                 Headings.  The headings of the sections, subsections,
paragraphs and subparagraphs hereof are provided herein for and only for
convenience of reference and shall not be considered in construing their
contents.

 

21.13                 Construction.  As used herein, all references made (a) in
the neuter, masculine or feminine gender shall be deemed to have been made in
all such genders; (b) in the singular or plural number shall be deemed to have
been made, respectively, in the plural or singular number as well; and (c) to
any section, subsection, paragraph or subparagraph shall be deemed, unless
otherwise expressly indicated, to have been made to such section, subsection,
paragraph or subparagraph of this Lease.

 

21.14                 Exhibits.  Each writing or drawing referred to herein as
being attached hereto as a schedule, an exhibit or otherwise designated herein
as a schedule or an exhibit hereto is hereby incorporated and made a part
hereof.

 

21.15                 Confidentiality.  Landlord and Tenant and their respective
principal shareholders or partners, employees and agents agree that the terms
and conditions of this Lease shall remain confidential and shall not be
disclosed, directly or indirectly, to any individual or entity by either
Landlord or Tenant without the express written consent of the other, with the
exception of consultants, employees, agents, lawyers, accountants and other
professionals employed or retained directly by either or both of the parties to
negotiate or work on this Lease who have a legitimate need to know such
information and any other disclosures as may be required to comply with
applicable legal requirements or otherwise required by a court of law or in
connection with any other legal arbitration or dispute resolution proceeding. 
Notwithstanding the foregoing, Landlord hereby acknowledges and agrees that
Tenant shall have a right to make any disclosures Tenant deems reasonably
necessary to comply with any security regulations or applicable laws without the
Landlord’s consent.  In the event either party is required by law to provide
this Lease or disclose any of its terms, such party shall give the other prompt
notice of such requirement prior to making disclosure so that the non-disclosing
party may seek an appropriate protective order.  If failing the entry of a
protective order a party is compelled to make disclosure, such party shall only
disclose portions of this Lease which such party is required to disclose and
will exercise reasonable efforts to obtain assurance that confidential treatment
will be accorded to the information so disclosed.  Any and all public
announcements

 

44

--------------------------------------------------------------------------------


 

regarding this Lease and any public announcement using either party’s name must
be approved in writing by such party prior to publication or other
dissemination.

 

21.16                 First Notice Refusal (Lease):  Landlord hereby grants
Tenant a right of first refusal for any office or non-retail space which is not
located on the ground floor at the Property that becomes available for lease;
however, this right will be subordinate to the existing rights of any 3rd party
office tenants at the Property, which include the following: DAP Products, Inc. 
Landlord shall immediately notify Landlord if any space at the Property becomes
available for lease.  Upon being given any such notice, Tenant will have thirty
(30) days within which to make an election on whether to lease all, but not less
than all, of any such space.  In the event Tenant elects to lease such space,
the space shall be added to the definition of “Premises” in this Lease, and all
of the terms and conditions of this Lease, including the Base Rent, shall be
applicable.

 

21.17                 Right of First Offer (Sale):  Throughout the term of this
Lease, Landlord will grant unto Tenant a right of first notice (thirty (30)
days’ prior notice) of Landlord’s intent to sell the Property in the event that
Landlord elects to put the Property on the market for sale.

 

21.18                 Can Company Tenant, LLC:  Throughout this Lease, wherever
the term “Landlord” is used, it shall, as to that portion of the Premises for
which Can Company Tenant, LLC is the Landlord as to Tenant (the 2,195 square
feet), mean “Can Company Tenant, LLC”.  In addition, whenever under this Lease
Tenant receives notice from the Landlord with respect to this 2,195 square feet,
any such notice which may be received by Tenant from Can Company, LLC, shall
constitute notice to Tenant as if same had come from Can Company Tenant, LLC.

 

ARTICLE 22

 

22.1                        Landlord Authorization.  Except to the extent
specifically provided herein to the contrary, whenever Landlord’s consent or
approval is required to be given under any provision of this Lease, such consent
or approval may be withheld in the sole and absolute subjective discretion of
Landlord, and Landlord shall not be required to respond to any request for
consent or approval within a time period determined by Tenant.  Whenever
Landlord is authorized to exercise discretion, Landlord shall exercise such
discretion in a commercially reasonable manner.  Tenant waives the right to any
claim against Landlord for money damages by reason of any refusal, withholding,
or delaying by Landlord of any consent, approval, or statement of satisfaction,
and in such event, Tenant’s only remedies therefore shall be an action for
specific performance, injunction, or declaratory judgment to enforce any such
requirement. All obligations of Landlord hereunder shall be construed as
covenants, not conditions.

 

ARTICLE 23

 

23.1                        Commercial Purpose.  The parties stipulate that the
Premises is being leased exclusively for business, commercial, manufacturing,
mercantile, or industrial purposes within the meaning of Section 8-110(a) of the
Real Property Article of the Annotated Code of Maryland, and that the provisions
of Section 8-110(b) of such Article (or any future statute)

 

45

--------------------------------------------------------------------------------


 

pertaining to the redemption of reversionary interests under leases shall be
inapplicable to this Lease.

 

23.2                        TENANT EXPRESSLY WAIVES ANY RIGHT TENANT MAY HAVE TO
REDEEM ITS INTEREST IN THE PREMISES FOLLOWING ENTRY OF JUDGMENT FOR POSSESSION
IN FAVOR OF THE LANDLORD BY A COURT OF COMPETENT JURISDICTION.  THIS PROVISION
IS A MATERIAL INDUCEMENT FOR LANDLORD’S ENTERING INTO THIS LEASE AND THIS WAIVER
IS GIVEN KNOWINGLY, VOLUNTARILY AND INTENTIONALLY.

 

ARTICLE 24

 

24.1                        WAIVER OF JURY TRIAL AND WAIVER OF RIGHT TO
DECLARATORY JUDGMENT RELIEF.  LANDLORD AND TENANT HEREBY WAIVE TRIAL BY JURY AND
WAIVE THEIR RIGHT TO OBTAIN DECLARATORY JUDGMENT RELIEF IN ANY ACTION OR
PROCEEDING TO WHICH THEY OR ANY OF THEM MAY BE A PARTY ARISING OUT OF OR IN ANY
WAY RELATED TO THIS LEASE.  IT IS UNDERSTOOD THAT THIS WAIVER CONSTITUTES A
WAIVER OF TRIAL BY JURY AND WAIVER OF THEIR RIGHT TO OBTAIN DECLARATORY JUDGMENT
RELIEF OF ALL CLAIMS AGAINST ALL PARTIES TO SUCH ACTIONS OR PROCEEDINGS.  THIS
WAIVER IS KNOWINGLY, WILLINGLY, AND VOLUNTARILY MADE BY LANDLORD AND TENANT, AND
EACH PARTY REPRESENTS THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE
BY ANY INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL BY JURY AND WAIVER OF THEIR
RIGHT TO OBTAIN DECLARATORY JUDGMENT RELIEF OR TO IN ANYWAY MODIFY OR NULLIFY
ITS EFFECT.  LANDLORD AND TENANT ACKNOWLEDGE AND AGREE THAT THIS PROVISIONS IS A
SPECIFIC AND MATERIAL ASPECT OF THIS LEASE.  LANDLORD AND TENANT EACH REPRESENT
THAT IT HAS BEEN REPRESENTED (OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED) IN
THE SIGNING OF THIS LEASE AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL
COUNSEL, AND THAT IT HAS HAD AN OPPORTUNITY TO DISCUSS THIS WAIVER WITH
COUNSEL.  THE TENANT FURTHER AGREES THAT IN THE EVENT THE LANDLORD COMMENCES ANY
SUMMARY PROCEEDING FOR NONPAYMENT OF RENT OR POSSESSION OF THE PREMISES, THAT
TENANT WILL NOT, AND HEREBY WAIVES, ALL RIGHT TO INTERPOSE ANY COUNTERCLAIM AND
WAIVES THEIR RIGHT TO OBTAIN DECLARATORY JUDGMENT RELIEF OF WHATEVER NATURE IN
ANY SUCH PROCEEDING.

 

46

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each party hereto has executed this Lease, or caused it to
be executed on its behalf by its duly authorized representatives, on the date
first above written.

 

 

LANDLORD:

 

 

 

THE CAN COMPANY, LLC

 

 

 

 

By:

Canton Court, L.L.C., it’s managing member

 

 

 

 

By:

Hudson Street Real Estate Development, LLP, Its managing member

 

 

 

 

By:

Luzerne Ave. LLC, its managing partner

 

 

 

 

By:

/s/ Carl W. Struever

(Seal)

 

 

 

 

 

Name:

Carl W. Struever

 

 

 

 

 

 

Title:

Managing Member

 

 

 

 

 

THE CANCO TENANT, LLC

 

 

 

 

By:

/s/ Carl W. Struever

(Seal)

 

 

 

 

 

Name:

Carl W. Struever

 

 

 

 

 

 

Title:

Managing Member

 

 

 

 

 

 

 

 

TENANT:

 

 

 

Millennial Media, Inc.

 

 

 

 

By:

/s/ Paul J. Palmieri

(Seal)

 

 

 

 

 

Name:

Paul J. Palmieri

 

 

 

 

 

 

Title:

President and CEO

 

 

47

--------------------------------------------------------------------------------
